Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 1 of 70




                 EXHIBIT 1
         Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 2 of 70




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
__________________________________________
NATIONAL WILDLIFE FEDERATION                )
11100 Wildlife Center Drive                 )
Reston, VA 20190,                           )
                                            )
                      Plaintiff,            )
                                            )
       v.                                   )
                                            )
MATTHEW LOHR, Chief, Natural Resource       )
Conservation Service,                       )
1400 Independence Ave., SW, Room 5105-A     )    Civ. No. 19-2416
Washington, DC 20250,                       )
                                            )
                      and                   )
                                            )
SONNY PERDUE, Secretary, U.S. Department    )
of Agriculture                              )
1400 Independence Ave., SW                  )
Washington, DC 20250,                       )
                                            )
                      Defendants.           )
__________________________________________)

    SUPPLEMENTAL AND AMENDED COMPLAINT FOR DECLARATORY AND
                       INJUNCTIVE RELIEF

       1.     This case challenges significant changes to of the Natural Resource Conservation

Service’s (“NRCS”) wetland conservation compliance policies that thwart the congressional

intent to preserve environmentally important wetlands. Although Congress intended to establish

a system of federal benefits that encourage landowners to preserve wetlands, which provide

important environmental benefits such as vital habitat for endangered species and migratory

birds, NRCS’s new policies instead encourage landowners to fill and destroy wetlands to

permanently convert them to agricultural use. Congress intended federal benefits to be

contingent on wetlands conservation, but NRCS’s new policies frustrate this intent by effectively




                                                1
         Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 3 of 70




allowing landowners to continue to receive these same benefits regardless of whether they

destroy wetlands.

       2.      Despite acknowledging that policy changes of this significance would require

notice and comment rulemaking, NRCS first made these important policy changes in a non-

public February 12, 2013 Memorandum titled “Summary of Proposed Wetland Conservation

Compliance Changes and Clarifications” (“2013 Memorandum”), which was implemented in

secret, and in a January 19, 2017 Amendment to the Food Security Act (“FSA”) Manual

§ 514.1(A) (“2017 Amendment”). Only in December 2018 did NRCS promulgate an Interim

Rule for the Highly Erodible Land and Wetland Conservation Compliance provisions of the

Food Security Act of 1985 (“Interim Rule”)—and even that Interim Rule suffers from serious

procedural defects. Finally, in August 2020—after Plaintiff NWF filed its opening summary

judgment brief in this action—NRCS issued a Final Rule for Highly Erodible Land and Wetland

Conservation (“Final Rule”), which made the policy changes permanent without correcting any

of its procedural or substantive defects.

       3.      Before promulgating either the Interim Rule or the Final Rule, NRCS secretly

implemented the 2013 Memorandum in three states—North Dakota, Minnesota, and Iowa—

allowing the agency to accept inaccurate wetland determinations made prior to July 3, 1996

(“pre-1996 determinations”) as “certified” for the purposes of the conservation compliance

provisions of the 1996 Farm Bill. These inaccurate determinations fail to identify all the

wetlands that are present on farmland, and thus effectively allow for the destruction of those

wetlands without the loss of federal benefits. See 16 U.S.C. § 3822 (enacting a statutory wetlands

conservation program). The 2017 Amendment then applied this policy nationwide. The Interim

Rule formalized this policy in regulation, and the Final Rule made these changes permanent. All



                                                 2
         Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 4 of 70




four statements and their associated implementing actions significantly altered NRCS’s

longstanding policy regarding the certification of pre-1996 determinations and resulted in the

certification of inaccurate wetland maps. The new policy allowed—and continues to allow—

farmers to permanently fill those wetlands that are inaccurately delineated on their wetland

determinations without fear of losing federal monetary benefits that Congress intended to be

dependent on wetland conservation. NRCS’s policy changes directly contravene Congress’s

intent to conserve wetlands and have serious adverse environmental consequences, including the

loss of ecologically critical wetlands and consequent harm to federally endangered and

threatened species, as well as essential habitat for listed species.

       4.      The wetland conservation provisions of the Farm Bill prohibit farmers from

participating in—or receiving benefits from—many United States Department of Agriculture

(“USDA”) programs when farmers drain wetlands for agricultural purposes, or when they grow

crops on converted wetlands. By allowing the certification of inaccurate pre-1996 wetland

determinations without any rigorous evidence of their accuracy, NRCS’s new policies—which

were first articulated and applied in limited locations through the 2013 Memorandum,

implemented nationwide by the 2017 Amendment, codified by the Interim Rule, and made

permanent by the Final Rule—remove the incentive to preserve wetlands that are not identified

on the certified, but inaccurate wetland determination, as farmers can drain and convert those

unidentified wetlands for agricultural production without risking their benefits from USDA

programs. Consequently, NRCS’s new policies have resulted—and will continue to result—in

the destruction of wetlands and conversion into agricultural production, which in turn, has

significant adverse impacts on the ecosystem and myriad species that depend on these habitats,

many of which are listed under the Endangered Species Act (“ESA”), 16 U.S.C. §§ 1531-1544.



                                                   3
         Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 5 of 70




        5.      Although the rulemaking that culminated in the Final Rule purported to provide

“clarity” and “transparency” to NRCS’s implementation of the wetland compliance provisions,

in reality the rule further obfuscates the wetland determination process and thwarts Congress’s

clear intent in enacting the 1996 Farm Bill. Congress amended the Food Security Act through the

1996 Farm Bill specifically to prevent NRCS from certifying inaccurate pre-1996 wetland

determinations and expressly mandated that the agency add more stringent requirements to

ensure the accuracy of the agency’s wetlands certification program. For nearly two decades,

NRCS complied and required the wetlands certification process to adhere to the rigorous

requirements that Congress intended. However, by adopting a new policy that allows the agency

to accept as certified the same pre-1996 wetland determinations that inspired Congress to add

increasingly stringent requirements for accuracy, the Final Rule and its associated actions

contravene Congress’s clear intent and represent a significant reversal of prior agency practice.

        6.      This case also challenges NRCS’s failure to rationally explain its reversal of

position. Although NRCS claims that its policy regarding inaccurate pre-1996 wetland

determinations has remained consistent, in fact the USDA’s Office of the Inspector General

(“OIG”) unequivocally determined that NRCS actually implemented a significant change in its

certification procedures in the prairie pothole states in 2013. In the Interim Rule, NRCS failed to

even acknowledge this finding. Likewise, in the Final Rule, despite the evidence to the contrary

presented by the OIG and commenters, NRCS continued to insist that its rulemaking merely

codified existing agency policy. NRCS thus failed to fulfill its basic obligation to rationally

explain its radical shift in policy and practice.

        7.      This case also challenges NRCS’s failure to comply with the National

Environmental Policy Act (“NEPA”), 42 U.S.C. §§ 4321-4347, in the promulgation of the Final



                                                    4
         Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 6 of 70




Rule. NRCS’s Environmental Assessment (“EA”), issued belatedly in conjunction with its

Interim Rule without any opportunity for public comment before the policies codified by the rule

took effect, does not adequately assess a full range of reasonable alternatives, nor does it take the

requisite “hard look” at the impacts of its action. To the contrary, the document flouts NEPA’s

fundamental purposes by serving as nothing more than a justification for a decision the agency

had already made (and was already implementing). Further, the significant impacts that this

Interim Rule will have on wetlands and the wildlife that depend on them—including several

species listed as threatened or endangered under the ESA—require in-depth analysis in an

Environmental Impact Statement (“EIS”). In the Final Rule, NRCS repeated its view that its

rulemaking did not constitute a change in policy, and as such, claimed that the EA issued with

the Interim Rule was adequate and that no EIS was necessary. Thus, far from taking the legally

required “hard look” at the environmental impacts of and alternatives to its action, NRCS again

turned a blind eye to the effects of its action on wetlands, despite those effects having been

specifically identified in comments from the public, including Plaintiff. For these reasons as well

as those set forth below, NRCS has violated its obligations under NEPA.

       8.      Finally, NRCS adopted these major policy changes without any legally required

consultation with the United States Fish & Wildlife Service (“FWS”), thereby resulting in

ongoing violations of the ESA.

       9.      For all of these reasons as well as those set forth below, NRCS has acted in a

manner that is “arbitrary and capricious, an abuse of discretion,” “otherwise not in accordance

with law,” “in excess of statutory jurisdiction, authority, or limitation,” and “without observance

of procedure required by law” within the meaning of the judicial review provision of the APA, 5

U.S.C. § 706(2)(A), (C), (D). Alternatively, NRCS’s failure to take certain legally required



                                                  5
         Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 7 of 70




actions constitutes agency action that has been “unlawfully withheld or unreasonably delayed.”

Id. § 706(1). In addition, NRCS’s actions violate Section 7 of the ESA, its implementing

regulation, and the ESA’s citizen suit provision. 16 U.S.C. § 1540(g). Accordingly, NRCS’s

decision to codify these policy changes in the Interim Rule and the Final Rule should be vacated

and remanded. Id.; 5 U.S.C. § 706.

                                        JURISDICTION

       10.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, 5 U.S.C.

§ 702, and 16 U.S.C. § 1540(g).

                                            PARTIES

       11.     Plaintiff National Wildlife Federation (“NWF”) is one of the nation’s largest

conservation organizations. NWF is a 501(c)(3) non-profit organization with six million

members and affiliates in 52 states and territories, including North Dakota, South Dakota, and

Iowa. NWF is dedicated to saving wildlife that are suffering declines across America, with the

goal of increasing America's fish and wildlife populations and enhancing their capacity to thrive

in a rapidly changing world. NWF is committed to protecting, restoring, and connecting wildlife

habitat; advancing wildlife conservation; and connecting Americans with wildlife to inspire the

next generation of conservationists. NWF members use and enjoy wetlands for various purposes,

including to further recreational and professional interests in observing and studying wildlife that

rely on wetlands such as migratory birds. NWF maintains a website specifically dedicated to

advocating for the protection of wetlands in the prairie pothole states, and NWF and its members

advocate for the preservation of wetland habitat throughout the United States.

       12.     On behalf of its members and supporters, NWF submitted extensive comments on

NRCS’s proposed changes to the wetland conservation program during the scoping period for



                                                 6
         Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 8 of 70




the Interim Rule, and again in response to the issuance of the Interim Rule and its accompanying

EA. In those comments, NWF stressed that NRCS’s rulemaking process suffered from several

fatal procedural and substantive flaws, including the failure to provide any data supporting the

agency’s sudden reversal of position; the failure to identify and examine a range of reasonable

alternatives to the proposed rule, as well as their impacts; and the failure to acknowledge that the

Interim Rule proposed significant changes, as opposed to mere “clarifications,” to existing

policy. Due to these and other flaws, NWF informed NRCS that NWF’s ability to offer fully

informed comment was seriously impaired. Nevertheless, NWF offered what comments it could

based on the limited information the agency had made available. For example, NWF informed

NRCS that any action to accept as “certified” inaccurate pre-1996 wetland determinations for the

purpose of evaluating compliance with the wetland conservation provisions of the Farm Bill,

without any rigorous evidence of the accuracy of those determinations, contravened the express

intent of Congress to protect and preserve these vital habitats. Likewise, NWF suggested

alternative ways to implement the wetland conservation program without contravening

congressional intent, and explained that NRCS must, at the very least, offer an explanation for

the significant change in agency policy regarding the certification status of pre-1996 wetland

determinations. NWF also urged NRCS to take a hard look at the alternatives to and impacts of

the policy changes codified by the Interim Rule, and requested that NRCS comply with NEPA’s

procedural requirements, and the substantive and procedural requirements of the ESA. After the

issuance of the Interim Rule, which is effective immediately upon publication, NWF notified

NRCS and FWS of ongoing violations of the ESA in connection with the changes to the wetland

conservation program codified therein. Specifically, NWF notified NRCS that it was in violation

of Sections 7(a)(2) and 7(d) of the ESA.



                                                 7
         Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 9 of 70




       13.     NWF’s members live in and/or regularly visit the prairie pothole and other

agricultural regions throughout the United States to observe wildlife, including ESA-listed bird

species that are known to use the interior wetlands as stopover sites during migration, such as

whooping cranes, piping plovers, red knots, and least terns. NWF’s members undertake

recreational and professional activities in these areas, such as hiking, hunting, wildlife viewing,

and wildlife photography. NWF’s members have significant, concrete interests in the

preservation and protection of wetlands in agricultural areas and the species that depend on them,

and actively work to conserve the natural ecosystems.

       14.     For example, some of NWF’s members own land in the prairie pothole states, and

have invested considerable resources in preserving wetlands and habitat on their land. These

members regularly travel to their land to observe wildlife. Some of these members are also

certified wildlife biologists, and host field trips and seminars for children on their land in order to

educate the next generation about the importance of wetland habitat. These and other members

have observed the accelerated destruction of wetlands on farmland adjacent to the road, and on

farmlands on which they have permission to hunt waterfowl. They have also observed a

reduction in biodiversity and ecosystem health that their extensive backgrounds in wildlife

science allow them to directly attribute to the destruction of wetlands. These members are aware

that the degradation of wetland habitat has serious, adverse impacts on their personal and

professional interests in observing wildlife, including endangered and threatened species,

preserving ecosystem health, and educating the next generation about these ecologically

important areas.

       15.     NRCS’s new policy of certifying inaccurate wetland determinations harms the

interests of NWF and its members by allowing farmers to drain, consolidate and otherwise alter



                                                  8
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 10 of 70




unmarked wetlands without risking eligibility for federal benefits, thus causing the destruction or

degradation of wetlands. The removal of the economic incentives for farmers to conserve

wetlands has a profound and determinative impact on the conduct of farmers resulting in the

increased conversion of wetlands to agricultural lands, which harms NWF’s and its members

interests in preserving these wetlands and the wildlife that depend on them.

       16.     The legal violations alleged in this Complaint, traceable directly to NRCS’s

conduct, cause concrete injury to the aesthetic, conservation, recreational, scientific, educational,

and wildlife preservation interests of NWF’s members, including by adversely affecting the

behavior and migratory patterns of migratory birds and other wildlife that members enjoy

observing and otherwise benefit from, and by raising the specter of jeopardy to listed species that

depend on these wetlands at important points in their lifecycle, and that Plaintiffs enjoy and

otherwise benefit from. These actual, concrete interests of NWF’s members have been, are

currently being, and, absent relief from this Court, will continue to be adversely and irreversibly

injured by NRCS’s failure to comply with federal law. Relief from this Court, including vacatur

of the challenged policy changes, Interim Rule and the Final Rule, and EA pending full

compliance with the APA, NEPA, the ESA, and other legal requirements, will remedy Plaintiff’s

injuries because such relief would mean that NRCS must consider, and may implement,

alternatives with less adverse environmental impacts.

       17.     Defendant Matthew Lohr is the Chief of NRCS and is directly responsible for the

supervision, management, and control of the agency. Accordingly, he is responsible for

overseeing NRCS’s decisions challenged in this action. He is sued in his official capacity.




                                                  9
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 11 of 70




       18.     Defendant Sonny Perdue is the Secretary of Agriculture and is ultimately

responsible for overseeing the work of NRCS, an agency within USDA. He is sued in his official

capacity.

                    STATUTORY AND REGULATORY FRAMEWORK

A.     The Farm Bill and Wetlands Conservation Compliance

       19.     Under the wetland conservation compliance provisions of the Food Security Act,

as amended by subsequent Farm Bills, participation in, and payments from, most USDA benefit

programs are contingent upon the conservation of wetlands. See Food Security Act of 1985, sec.

1221, Pub. L. 99-198, 99 Stat 1354 (Dec. 23, 1985) (codified as amended at 16 U.S.C. § 3822).

Congress renewed the statutory protections for wetlands, often referred to as the “swampbuster”

provisions, through consecutive Farm Bills in 1990, 1996, 2002, 2008, 2014, and 2018.

       20.     The conservation compliance provisions and their implementing regulations aim

“to remove certain incentives for persons to produce agricultural commodities on . . . converted

wetland and to thereby . . . [a]ssist in preserving the functions and values of the Nation’s

wetlands.” 7 C.F.R. § 12.1(b)(4). To achieve this goal, the wetlands conservation provisions

require that farmers preserve wetlands to be eligible for USDA program benefits.

       21.     NRCS administers the wetlands conservation program, and is responsible for

making the technical determinations required to document compliance with the wetland

conservation provisions. To document compliance with the wetland conservation provisions, the

Food Security Act, as amended, directs NRCS to “delineate, determine, and certify all wetlands

located on subject land on a farm.” 16 U.S.C. § 3822.

       22.     A wetland is defined as land that has three characteristics. First, the land must

have a predominance of soils that are saturated, flooded, or ponded enough to support the growth



                                                 10
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 12 of 70




of hydrophytic vegetation (i.e., vegetation typically adapted for life in saturated soil conditions).

Second, the land must be inundated or saturated by surface or groundwater at a frequency and

duration that is sufficient to support a prevalence of such vegetation. Finally, the land must

support a prevalence of hydrophytic vegetation under “normal circumstances.” The term “normal

circumstances is defined as the soil and hydrologic conditions that are normally present, without

regard to whether vegetation has been removed. To determine the “normal circumstances,”

NRCS uses the National Oceanic and Atmospheric Administration’s (“NOAA”) 30-year average

precipitation dataset, which NOAA slides forward every ten years and is scheduled to do so

soon—i.e., moving from the 1971-2000 dataset to the 1981-2010 dataset.

       23.     A wetland delineation outlines the boundaries of a wetland determination on

aerial photography, digital imagery, or other graphic representation of the land. Thus, pursuant to

the wetland conservation provisions, NRCS must first delineate—i.e., identify the boundaries

of—wetlands on a map of the subject farm tract.

       24.     A wetland determination is a technical decision regarding whether or not an area

meets the definition of a wetland, including identification of wetland type and size. To make a

wetland determination, NRCS reviews the map of delineated wetlands and considers whether

those wetlands are subject to the wetland conservation provisions or whether an exemption

applies (e.g., wetland was converted to agricultural use prior to the 1985 Food Security Act, the

wetland was restored after improper conversion, the wetland was artificially created). NRCS

assigns each delineated wetland a determination identifier to indicate whether its use for

agricultural production is restricted. The resulting wetland determination informs farmers which

wetlands must be preserved to remain eligible for USDA benefits, and which wetlands are not




                                                 11
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 13 of 70




subject to the wetland conservation provisions and as such, may be drained or modified without

risking USDA benefits.

       25.     Certification of a wetland determination means that NRCS has certified that the

wetland determination is of sufficient quality to make a determination of ineligibility for

program benefits. In other words, by “certifying” the determination, NRCS confirms that the

delineation and determination are accurate. As a result of Congress's command in the 1996 Farm

Bill to ensure the accuracy of wetland determinations, NRCS developed mapping conventions,

which were promulgated in the FSA Manual. These mapping conventions ensured that wetland

delineations and determinations reflected the actual location and size of wetlands on subject

farms. Because all determinations made after the 1996 Farm Bill were made in accordance with

these mapping conventions, all wetland determinations issued after July 3, 1996—the effective

date of the 1996 Farm Bill—are “certified.” This case does not challenge the certification status

of post-1996 determinations. Instead, this case challenges NRCS’s new policy of considering

determinations made prior to 1996 “certified” without additional evidence of their accuracy.

       26.      As a practical matter, to implement the wetland conservation program, NRCS

requires farmers who wish to participate in USDA Farm Bill subsidy programs to complete a

form documenting their compliance with the wetland conservation provisions. By completing the

form, farmers agree not to produce agricultural commodities on converted wetlands. If the

farmer intends to manipulate or clear land for agricultural production, the farmer must request a

certified wetland determination from NRCS. By documenting the location and size of wetlands

that are subject to the conservation compliance provisions, the certified determination advises the

farmer on how to conduct the planned activity without destroying or degrading those wetlands,




                                                12
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 14 of 70




and consequently, without risking eligibility for federal benefits under USDA Farm Bill

programs.

       27.     Congress first directed NRCS to establish a certification process for wetland

determinations in the 1990 Farm Bill. However, due to intense controversy over the destruction

of wetlands, the methods used to identify wetlands on agricultural land, and the relationship

between the wetland conservation program and the wetland provisions of the Clean Water Act,

NRCS never fully implemented such a process. In fact, in 1995, the certification process for

wetland determinations had grown so controversial, that at Congress’s request, NRCS suspended

all certification activities until the passage of the 1996 Farm Bill, in which Congress intended to

resolve the controversy over the implementation of the wetland conservation provisions.

       28.     Between 1990 and 1996, NRCS still issued wetland determinations to assist

farmers in planning manipulation or clearing activities (“pre-1996 determinations”). However, as

a general matter, these determinations were not considered “certified” because they were not

sufficiently accurate to determine ineligibility for program benefits. Pre-1996 determinations

were based upon wetland inventory maps that NRCS developed between 1985 and 1991 as tools

to predict the presence and approximate boundary of wetlands. As such, pre-1996 determinations

only showed the locations of potential wetlands and therefore could not be “certified” as

sufficient to determine ineligibility for program benefits unless NRCS substantively reviewed the

determination to confirm its accuracy. For example, pre-1996 determinations could be

considered certified where the farmer appealed the determination, which required NRCS to visit

the site to make corrections to and accurately identify any wetlands on the determination.

However, unless the accuracy of the pre-1996 determination was substantively reviewed and

verified (e.g., in response to an appeal), the determination could not be “certified.”



                                                 13
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 15 of 70




       29.     In 1996, Congress amended the wetland conservation provisions to require greater

methodological rigor and substantive accuracy in wetlands certifications in order to correct

NRCS’s prior failure to accurately identify wetlands. Specifically, Congress required that NRCS

certify all wetland determinations as sufficiently accurate to determine the actual status of

wetlands and any resulting ineligibility for program benefits.

B.     National Environmental Policy Act

       30.     Congress enacted NEPA more than four decades ago “[t]o declare a national

policy which will encourage productive and enjoyable harmony between man and his

environment [and] to promote efforts which will prevent or eliminate damage to the

environment[.]” 42 U.S.C. § 4321. In light of this mandate, the Supreme Court has reasoned that

NEPA is “intended to reduce or eliminate environmental damage and to promote ‘the

understanding of the ecological systems and natural resources important to’ the United States.”

Dep’t of Transp. v. Pub. Citizen, 541 U.S. 752, 756 (2004) (quoting 42 U.S.C. § 4321).

       31.     To meet these objectives, all agencies are required to prepare an EIS for major

federal actions that may “significantly affect” the environment. 42 U.S.C. § 4332(C). The

Council on Environmental Quality (“CEQ”)—an agency within the Executive Office of the

President—has promulgated regulations implementing NEPA that are “binding on all Federal

agencies.” 40 C.F.R. § 1500.3. To aid in determining whether an EIS is required, an agency may

prepare an Environmental Assessment (“EA”) that analyzes the environmental impacts of the

proposed action as well as alternatives. Id. §§ 1501.4(c), 1508.9. The EA must “briefly provide

sufficient evidence and analysis for determining whether” a proposed action’s environmental

impacts are significant such that an EIS is required. Id. § 1508.9. To that end, the EA must

analyze the “direct” impacts of the proposed action, i.e., those that result directly from the



                                                 14
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 16 of 70




management action, the “indirect” impacts, which include those caused by the action that are

later in time but are “still reasonably foreseeable,” and the “cumulative” effects, which include

those impacts that “result[] from the incremental impact of the action when added to other past,

present, and reasonably foreseeable future actions.” Id. §§ 1508.7, .8, .9. 1

       32.     Under NEPA’s implementing regulations, determining the “significance” of a

proposed action requires consideration of both context and intensity. Id. § 1508.27. “Context”

considerations include the affected region, interests, and locality, varying with the setting of the

action, and include both short and long-term effects. Id. § 1508.27(a). “Intensity” refers to the

severity of impacts, including impacts that may be both beneficial and adverse; unique

characteristics of the geographic area, such as proximity to wetlands, wild and scenic rivers, or

ecologically critical areas; the degree to which the effects on the quality of the human

environment are likely to be highly controversial; the degree to which the action may establish a

precedent for future actions with significant effects or represents a decision in principle about a

future consideration; whether the action is related to other actions with individually insignificant

but cumulatively significant impacts; the degree to which the action may adversely affect an

endangered or threatened species or its habitat that has been determined to be critical under the

ESA; and whether the action threatens a violation of federal law imposed for the protection of

the environment. Id. § 1508.27(b).




1
  On July 16, 2020, the Council on Environmental Quality (“CEQ”) promulgated new
regulations to implement NEPA. See 85 Fed. Reg. 43,304 (July 16, 2020). These new regulations
“apply to all NEPA processes begun after the effective date” of September 14, 2020. Id. at
43,339. Accordingly, all citations in this Complaint are to the regulations that were in place and
effective prior to September 14, 2020.
                                                 15
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 17 of 70




       33.     An agency must “briefly state the underlying purpose and need to which the

agency is responding in proposing the alternatives including the proposed action.” Id.

§§ 1502.13, 1508.9.

       34.     An agency must analyze reasonable alternatives to the proposed action, regardless

of whether it prepares an EIS or an EA. Id. §§ 1502.14(a), 1508.9. The alternatives analysis is

“the heart” of the NEPA process because it “present[s] the environmental impacts of the proposal

and the alternatives in comparative form, thus sharply defining the issues and providing a clear

basis for choice among options by the decisionmaker and the public.” Id. § 1502.14.

       35.     The alternatives analysis must include a “no action” alternative. Id. §§ 1502.14(a),

1508.9(b). A no action alternative allows policymakers and the public to compare the

environmental consequences of the status quo to the consequences of the proposed action.

Where the agency is proposing changes to an ongoing management program, “‘no action’ is ‘no

change’ from current management direction or level of management intensity.” Forty Most

Asked Questions Concerning CEQ’s National Environmental Policy Act Regulations, 46 Fed.

Reg. 18,026, 18,027 (Mar. 23, 1981).

       36.     Importantly, the NEPA process “shall serve as the means of assessing the

environmental impact of proposed agency actions, rather than justifying decisions already

made.” 40 C.F.R. § 1502.2(g) (emphasis added); see also id. § 1502.5 (requiring that NEPA

review “shall be prepared early enough so that it can serve practically as an important

contribution to the decisionmaking process and will not be used to rationalize or justify decisions

already made” (emphases added)).

       37.     The CEQ regulations further provide that NEPA procedures “must insure that

environmental information is available to public officials and citizens before decisions are made



                                                16
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 18 of 70




and before actions are taken.” 40 C.F.R. § 1500.1. Thus, to “the extent practicable,” the agency

“shall involve” the public in preparing an EA. Id. §§ 1501.4(b), 1508.9(a)(1).

        38.     At the time of its decision, the agency must prepare and issue “a concise public

record of decision.” Id. § 1505.2. The ROD must state the agency’s decision, identify the

alternatives considered, and describe the means adopted to avoid or minimize environmental

harm. Id.

C.      Endangered Species Act

        39.     The ESA “represent[s] the most comprehensive legislation for the preservation of

endangered species ever enacted by any nation.” Tenn. Valley Auth. v. Hill, 437 U.S. 153, 180

(1978). Congress intended the ESA to “provide a program for the conservation of … endangered

species and threatened species” and to “provide a means whereby the ecosystems upon which

endangered species and threatened species depend may be conserved.” 16 U.S.C. § 1531(b).

Through the ESA, Congress declared its policy “that all Federal departments and agencies shall

seek to conserve endangered species and threatened species and shall utilize their authorities in

furtherance of the purposes of [the Act].” Id. § 1531(c)(1).

        40.     The ESA defines “conserve” as “the use of all methods and procedures which are

necessary to bring any endangered species or threatened species to the point at which the

measures provided pursuant to [the ESA] are no longer necessary.” Id. § 1532(3). Accordingly,

the goal of the ESA is not only to temporarily save endangered and threatened species from

extinction, but also to recover these species to the point where they are no longer in danger of

extinction, and thus no longer in need of ESA protection.

        41.     Pursuant to the ESA, a species is listed as “endangered” if it is “in danger of

extinction throughout all or a significant portion of its range. . . .” Id. § 1532(6). A species is



                                                  17
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 19 of 70




listed as “threatened” if it is “likely to become an endangered species within the foreseeable

future throughout all or a significant portion of its range.” Id. § 1532(20).

       42.     Section 7(a)(2) of the ESA requires all federal agencies to consult with FWS to

“insure” that activities will not be “likely to jeopardize the continued existence” of any listed

species or cause “destruction or adverse modification” to any designated critical habitat for the

species. 16 U.S.C. § 1536(a)(2). “If a project is allowed to proceed without substantial

compliance with those procedural requirements, there can be no assurance that a violation of the

ESA’s substantive provisions will not result. The latter, of course, is impermissible.” Thomas v.

Peterson, 753 F.2d 754, 764 (9th Cir. 1985) (citation omitted). Accordingly, before undertaking

any action that may have direct or indirect effects on any listed species, the federal agency

proposing the action, i.e., the “action agency,” must engage in consultation with FWS in order to

evaluate the impact of the proposed action. See 16 U.S.C. § 1536(a). FWS has defined the term

“action” broadly to mean “all activities or programs of any kind authorized, funded, or carried

out, in whole or in part, by Federal agencies,” 50 C.F.R. § 402.02, “in which there is

discretionary Federal involvement or control.” Id. § 402.03. An agency may only avoid this

consultation requirement for a proposed action if it determines that its action will have “no

effect” on threatened or endangered species or critical habitat. Id. § 402.14(a). 2

       43.     An action will cause jeopardy to a listed species if it “reasonably would be

expected, directly or indirectly, to reduce appreciably the likelihood of both the survival and

recovery of a listed species in the wild by reducing the reproduction, numbers, or distribution of



2
  On August 27, 2019, FWS promulgated new regulations implementing the consultation
provisions of the ESA. 84 Fed. Reg. 44,976 (Aug. 27, 2019). These regulations apply
prospectively to consultations begun after the rule became effective on September 26, 2019. Id.
at 44,976. Accordingly, the citations in this Complaint have been updated to refer to the revised
ESA regulations.
                                                 18
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 20 of 70




that species.” 50 C.F.R. § 402.02. The evaluation of the effects of the proposed action on listed

species during consultation must be based on “the best scientific . . . data available.” 16 U.S.C.

§ 1536(a)(2); see also 50 C.F.R. § 402.14(d). FWS has defined the “effects of the action” to

include “all consequences to listed species or critical habitat that are caused by the proposed

action, including the consequences of other activities that are caused by the proposed action.” 50

C.F.R. § 401.02. Effects of the action “may occur later in time and may include consequences

occurring outside the immediate area involved in the action.” Id.

       44.        To facilitate the consultation process, a federal agency proposing an action that

“may affect” a listed species must prepare a “biological assessment.” See 16 U.S.C. § 1536(a)(2),

(c); 50 C.F.R. §§ 402.02, 402.12, 402.14. In the biological assessment, the action agency

evaluates the potential effects of the proposed action on all listed species within the “action

area.” The “action area” is defined as “all areas to be affected directly or indirectly by the

Federal action and not merely the immediate area involved in the action” 50 C.F.R. § 402.02.

The biological assessment must also reflect the action agency’s determination of whether the

proposed action “may affect” listed species.

       45.        If the proposed action “may affect” listed species or critical habitat, then the

action agency must undertake formal consultation. 50 C.F.R. § 402.14; see also FWS,

Endangered Species Consultation Handbook (“Consultation Handbook”) at 3-13 (1998). At the

conclusion of the formal consultation process, FWS provides the action agency with a

“biological opinion” as to whether the action is likely to jeopardize any listed species or destroy

or adversely modify critical habitat. See 16 U.S.C. § 1536(b)(3)(A), (4); 50 C.F.R. §§ 402.02,

402.14(g), (h).




                                                    19
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 21 of 70




       46.     Regardless of the conclusion reached by FWS in a biological opinion, the action

agency has an independent duty to meet its substantive section 7 obligation to ensure that its

actions do not jeopardize listed species. 16 U.S.C. § 1536(a)(2). An action agency violates its

substantive section 7 duty if it relies on an inadequate, incomplete, or flawed biological opinion

in carrying out an action.

       47.     Significantly, after the initiation of consultation, the action agency is prohibited

from making “any irreversible or irretrievable commitment[s] of resources with respect to the

agency action which has the effect of foreclosing the formulation or implementation of any

reasonable and prudent alternative measures.” Id. § 1536(d).

E.     Administrative Procedure Act

       48.     Under the APA, a reviewing court “shall” set aside agency actions, findings, or

conclusions when they are arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law; when they are adopted “in excess of statutory jurisdiction, authority, or

limitations, or short of statutory right”; or when they are adopted “without observance of

procedure required by law.” 5 U.S.C. § 706(2)(A), (C), (D). An agency action is arbitrary and

capricious if the agency “relied on factors which Congress has not intended it to consider,

entirely failed to consider an important aspect of the problem, offered an explanation for its

decision that runs counter to the evidence before the agency,” or if the agency’s decision “is so

implausible that it could not be ascribed to a difference in view or the product of agency

expertise.” Motor Vehicle Mfr. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

       49.     When reviewing agency action under the APA, the court must ensure that the

agency reviewed the relevant data and articulated a satisfactory explanation establishing a

“rational connection between the facts found and the choice made.” Motor Vehicle Mfr. Ass’n,



                                                 20
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 22 of 70




463 U.S. at 43. The agency’s failure to do so renders its decision arbitrary and capricious. Marsh

v. Or. Nat. Res. Council, 490 U.S. 360, 378 (1989).

                     FACTS GIVING RISE TO PLAINTIFF’S CLAIMS

A.     The Importance of Wetlands

       50.     Wetlands are among the most dynamic habitats in the world, and provide essential

ecological functions and values that significantly benefit society. These functions include

nutrient cycling, water filtration and purification, nutrient sinks, and water storage. Additionally,

more than one-third of threatened and endangered species live only in wetlands, and nearly half

of all listed species use wetlands at some point during their lifecycles.

       51.     The prairie pothole region is an area in the central United States that encompasses

Iowa, Minnesota, North Dakota, South Dakota, and Montana. The region is one of the richest

wetland systems on the planet, and is characterized by small landscape depressions—i.e.,

“potholes”—left behind as glaciers receded from the area. The potholes collect rainfall and

snowmelt, forming small shallow wetlands and ponds.

       52.     The prairie potholes are of regional and global importance for migratory birds and

other fauna, including threatened and endangered species. According to the Prairie Pothole Joint

Venture, a partnership among federal, state, and non-governmental organizations with a common

interest in advancing wetland and grassland conservation for birds, these wetlands provide

essential biological functions, such as breeding and stopover habitat, that support a diversity of

waterfowl unparalleled anywhere else in North America. Indeed, this region supports over half

of the shorebird species that regularly occur in the United States, and at least forty species of

waterbirds.




                                                 21
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 23 of 70




       53.     Among the species that the prairie potholes support are several migratory bird

species that are federally protected as threatened or endangered under the ESA. For example,

whooping cranes, piping plovers, red knots, and least terns are known to use the interior wetlands

in the prairie pothole region as stopover sites during migration. Indeed, the last remaining wild

flock of endangered whooping cranes—which has a population of only 505 members—relies on

prairie wetlands in North Dakota and South Dakota as stopover and feeding habitat during

seasonal migrations.

       54.     Nearly 90% of the prairie pothole region is privately owned, most of which

consists of farms and ranches. Because agriculture is the primary land use, the largest threat to

wetland habitats in the prairie pothole region stems from changes in land use practices, and in

particular, from extensive draining and conversion for agriculture. Indeed, according to the

Prairie Pothole Joint Venture, since the 1980s, the prairie pothole states have lost a vast amount

of wetlands, with wetland losses as high as 89% for Iowa, 49% for North Dakota, 42% for

Minnesota, 35% for South Dakota, and 27% for Montana.

       55.     To incentivize the preservation of these ecologically significant and sensitive

areas, the USDA has implemented several programs designed to protect wetlands on private

agricultural land. However, despite these programs, wetland loss continues, especially due to

drainage of wetlands in crop fields, which occurs at significantly greater rates during times of

high commodity prices. When crop prices are high, farmers are more likely to convert native

habitat, including grasslands and wetlands, to crop fields. Thus, programs that incentivize the

protection of these vital habitats are essential to ensuring their preservation.

       56.     The degradation and loss of wetlands due to agricultural practices constitute a

significant and ongoing threat to threatened and endangered species and their recovery. For



                                                  22
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 24 of 70




example, the loss of these wetlands continues to negatively impact the availability of foraging

and nesting habitat for migratory birds using the region, such as the threatened piping plover and

the endangered least tern. In particular, the consolidation of wetlands—where several smaller

wetlands are drained into one larger wetland—is a common agricultural practice that disrupts

habitat connectivity and reduces the diversity and function of wetland complexes. Because

migratory birds depend on habitat linkages to reach breeding areas, staging areas, and wintering

grounds, such practices can have particularly devastating effects. This is especially true for

endangered whooping cranes, which use the prairie pothole wetlands as stopover habitat and are

vulnerable to habitat fragmentation along their migratory route due to consolidation practices and

other activities that destroy or degrade wetlands, and threatened piping plovers, which nest on

the exposed shorelines of wetlands and are vulnerable to the loss of breeding habitat due to

consolidation practices. In fact, the destruction of habitat was one of the primary reasons the

whooping crane was originally listed as endangered. Thus, actions that degrade wetland habitat

in the prairie potholes—or contribute to the continued loss of wetlands—adversely impact

species protected by the ESA, as well as many non-listed species.

       57.     While the prairie potholes are some of the richest wetland habitat in the United

States, wetlands in agricultural areas in other states likewise provide important habitat for listed

species. Three quarters of wetlands in the coterminous United States occur on private lands.

These wetlands are also experiencing severe degradation and loss due to agricultural practices

and programs. Indeed, between 2004 and 2009, over 100,000 acres of wetlands in the

coterminous United States were lost to agricultural land uses and practices. In certain regions, the

profound reductions in wetland extent have resulted in habitat loss, fragmentation, and limited

opportunities for reestablishment and watershed rehabilitation. The degradation and loss of



                                                 23
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 25 of 70




wetlands to agricultural use are continuing threats to the existence and recovery of listed species

nationwide, such as the threatened bog turtle, the endangered wood stork, the threatened

massasauga rattlesnake, the endangered southwestern willow flycatcher, and the endangered

reticulated salamander. Thus, the same concerns regarding wetland habitat in the prairie pothole

region and its importance to species protected by the ESA also apply nationwide.

B.     Congress’s Intent to Preserve Wetlands Through the Farm Bill

       58.     Congress first established statutory protections for wetlands in the 1985 Food

Security Act. The wetland conservation provisions prohibit participation in several USDA

programs when annually tilled commodity crops are produced on wetlands that have been

converted to land suitable for agricultural production (i.e., “converted wetlands”), or when land

is drained to make such production possible. Thus, farmers who convert or drain wetlands are

ineligible for certain USDA farm benefits. Congress has renewed these protections in subsequent

Farm Bills, and these provisions are today codified at 16 U.S.C. § 3822.

       59.     Between 1985 and 1991, NRCS developed “inventory maps” to help locate and

classify Farm Bill wetlands. NRCS created its wetland inventory maps by reviewing various soil

surveys, topographic maps, aerial slides, and National Wetland Inventory maps generated by

FWS. However, due to serious limitations imposed by the source material, these maps only

showed potential wetland areas and failed to accurately depict the presence or absence of

wetlands.

       60.     The 1990 Farm Bill amended the wetland conservation provisions to establish a

certification and appeals process for wetland determinations. Specifically, the 1990 amendments

called on NRCS to “delineate wetlands on wetland delineation maps,” and then, after providing

notice to affected owners or operators, “certify each such map as sufficient for the purpose of



                                                24
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 26 of 70




making determinations of ineligibility for program benefits.” Food, Agriculture, Conservation,

and Trade Act of 1990, Pub. L. No. 101-624, § 1422, 104 Stat. 3359, 3573. Additionally, the law

directed NRCS to provide a process for the periodic review and update of previous wetland

delineations, and provided that “[n]o person shall be adversely affected because of having taken

an action based on a previous determination by [NRCS].” Id.

       61.     In 1991, NRCS promulgated regulations and updated the FSA Manual with

procedures to implement the new certification process. The regulations specified that “wetland

determinations w[ould] be effective for a period of five years,” after which they would be

reviewed and, if necessary, updated. However, the implementation of these new policies caused

extreme controversy, principally because of disputes regarding the methods used to delineate

wetlands, opposition to the requirement for review, and confusion between the four agencies

exercising jurisdiction over wetlands under the FSA and the Clean Water Act (“CWA”), i.e.,

FWS, NRCS, the Environmental Protection Agency (“EPA”), and the Army Corps of Engineers.

       62.     In 1994, NRCS, FWS, EPA, and the Corps entered into a Memorandum of

Agreement (“MOA”) to “minimize duplication and inconsistencies” between the wetland

conservation program and Section 404 of the CWA. Under the MOA, certified wetland

determinations would be valid both for the purposes of determining eligibility for USDA

benefits, and for establishing CWA jurisdiction on agricultural lands. The MOA thus required

that “all certifications done after January 6, 1994, [] use mapping conventions agreed on by the

four agencies.” These mapping conventions described the procedures and methods for making

off-site wetland determinations on agricultural land. The MOA also specified that determinations

issued prior to the effective date of the MOA would be reviewed to confirm their accuracy for

the purposes of both the Food Security Act and the CWA. Specifically, with respect to



                                               25
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 27 of 70




determinations issued prior to 1990, the MOA provided that NRCS would review and certify the

determinations using the agreed-upon mapping conventions. With respect to determinations

issued prior to the effective date of the MOA—i.e., between 1990 and 1994—the MOA directed

NRCS to “establish priorities to certify [the] wetland delineations” for the purposes of the Food

Security Act. The MOA further explained that priority for certifying previously issued

determinations would be given to those delineations from a particular area that the MOA

signatory agencies had identified as having “issues regarding their accuracy based on current

guidance.” Once the priority areas had been identified, the MOA directed NRCS to notify

affected farmers that their determinations were in high priority areas for being certified under the

FSA, and would be certified according to the agreed upon mapping conventions. The FSA

Manual was updated to implement these procedures, likewise providing that NRCS would

“review existing determinations” and determine if they met the quality standards provided in the

mapping conventions.

       63.     Although intended to quell the controversy over wetland determinations, the 1994

MOA only contributed to the frustration among farmers over wetland determinations.

Accordingly, in 1995, under pressure from the Senate, NRCS voluntarily stopped issuing

certified wetland determinations except upon written request, until Congress could clarify

matters in the next Farm Bill. In official agency guidance explaining the moratorium, NRCS

specified that “[a]ll previously issued determinations [were] frozen”—i.e., were not “certified”—

"unless the [farmer] specifically request[ed]” that the determination be certified. Thus, while

NRCS issued wetland determinations to assist farmers in complying with the wetland

conservation provisions, such determinations were not considered “certified” unless they were

conducted using approved mapping conventions.



                                                26
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 28 of 70




       64.     According to the 1994 FSA Manual, only those determinations that had been

reviewed by NRCS and determined to have been conducted using the mapping conventions (or

equivalent methods) were considered certified. Accordingly, many determinations issued prior to

1994 were not considered certified under NRCS’s own policies and procedures. Moreover, the

1995 moratorium prevented NRCS from certifying wetland determinations except upon request.

Consequently, although some pre-1996 wetland determinations certified by the agency, many

pre-1996 were never considered certified.

       65.     In response to the growing controversy over the wetland conservation program, in

1996, Congress amended the wetland conservation provisions to increase the rigor of the wetland

certification process. Specifically, Congress directed NRCS to delineate, determine, and certify

all wetlands located on subject farms. Congress thus required NRCS to certify all wetlands

determinations as sufficient for the purpose of making determinations of ineligibility for program

benefits. As NRCS itself acknowledged in contemporaneous documents explaining the changes

enacted by the 1996 Farm Bill, Congress recognized that the inventory maps NRCS had been

relying upon to make wetlands determinations, while providing good information, were not

accurate, and that as a result, wetlands were in fact being improperly converted to agricultural

land, and the administration of the wetland conservation program was becoming increasingly

controversial. Accordingly, Congress required that all wetland determinations be “certified”

through a rigorous process involving on-site visits and the use of modern technologies for any

off-site review.

       66.     At NRCS’s request, Congress also established a safe harbor provision which

provided that no farmer would lose benefits due to an action taken based on a previous certified

determination. In other words, if a farmer drained or manipulated a wetland that was not listed as



                                                27
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 29 of 70




subject to the wetland conservation provisions on a certified determination, the farmer would still

be eligible for USDA benefits. Significantly, only those actions taken based on a certified

determination were exempted. Actions taken based on determinations that were not certified

could still result in a loss of USDA benefits if those actions resulted in the draining of wetlands

that were in fact subject to the wetlands conservation provisions. Thus, Congress again signaled

its intent that only accurate, certified wetland determinations would satisfy the requirements of

the wetland conservation provisions.

       67.     NRCS promulgated regulations implementing this shift, providing that “[a]ll

wetland determinations made after July 3, 1996, will be done on a tract basis and will be

considered certified wetland determinations.” 61 Fed. Reg. 47,019, 47,025 (Sept. 6, 1996). The

regulations define “certification of a wetland determination” to mean that the “wetland

determination is of sufficient quality to make a determination of ineligibility” for USDA

benefits. Under the regulations, certified wetland determinations can be made using “off-site” or

“on-site” methods. The use of off-site methods allows NRCS to issue certified wetland

determinations without collecting field data. The regulations provide that off-site methods can

include the review of existing records, including previously issued determinations, but require

that NRCS ensure that the new certified determination be made in accordance with current

Federal wetland delineation methodology, and be consistent with current wetland mapping

conventions. If adequate information is not otherwise available to make a determination that

meets these quality criteria, the regulations direct NRCS to make the determination using on-site

methods.

       68.     The regulations did not provide that previously issued determinations would be

certified without substantive review to ensure their accuracy. NRCS generally provided that



                                                 28
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 30 of 70




“[a]ctions taken and determinations made prior” to the effective date of the 1996 regulations

would be subject to the 1991 regulations, “except as otherwise provided” in the 1996 regulations.

Thus, with respect to those determinations that NRCS had certified prior to 1996 under the

procedures set forth in the 1991 regulations and FSA Manual, the certification would remain

valid. However, with respect to those pre-1996 determinations that had never been certified by

NRCS, the 1996 regulations specified that to be considered certified, such determinations must

“meet current Federal mapping conventions.” “[R]ecogniz[ing] the importance of providing

certainty for the agricultural community as to the status of their wetland determinations which

have not been certified,” NRCS informed farmers that would “evaluat[e] the accuracy of existing

non-certified wetland determinations.” As a “first step,” NRCS pledged “to make an assessment

of the quality of previous determinations” issued within given geographic areas. As part of these

“evaluation[s] of existing wetland determinations,” NRCS would assess their “accuracy” and

thus, their “acceptab[ility]” for the purposes of the wetland conservation program. Based on the

results of the evaluations, “landowners would be notified whether their current wetland

determinations are acceptable for [] the [wetland conservation] provisions.”

       69.     In an EA accompanying the 1996 regulations, NRCS reported that the 1996 Farm

Bill changed the agency’s wetland conservation policies by, inter alia, “[r]equir[ing] wetland

determinations to be certified by NRCS,” and again stated that “[p]revious wetland

determinations will be certified to verify their accuracy.” Likewise, NRCS updated its FSA

Manual to state that the agency aimed “to have all wetland determinations certified to the quality

standards set forth in the jointly agreed upon (MOA) wetland mapping conventions.”

       70.     As a part of the agency’s evaluation of the accuracy of pre-1996 wetland

determinations, NRCS conducted internal studies of its wetland conservation program. These



                                                29
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 31 of 70




studies confirmed that pre-1996 determinations were not sufficiently accurate to be considered

certified. Thus, NRCS’s own studies confirmed that pre-1996 determinations failed to comply

with the statutory requirement that wetland delineation maps be sufficiently accurate for the

purpose of making determinations of ineligibility for program benefits. Additionally, NRCS

found that files often lacked evidence that farmers had been notified of their appeal rights, which

was a required element of “certification.”

       71.     Pursuant to the 1996 Farm Bill and its implementing regulations, and in light of

the results of the internal studies, NRCS increased the rigor of its wetlands certification process,

relying on a system of internal controls designed to ensure the quality and accuracy of wetland

determinations, including the use of new technologies and both off-site and on-site evaluations.

These procedures were published in the FSA Manual, and utilized methods found in the 1987

Army Corps of Engineers Wetland Delineation Manual and Regional Supplements, as well as

variances based on statutory and regulatory authorities provided by the Food Security Act, as

amended. These quality control criteria ensure that wetland determinations conducted after 1996

can be certified as sufficient to determine ineligibility for USDA program benefits.

       72.     Although statutory changes that made compliance with both the interagency

MOA and the FSA impossible prompted NRCS to withdraw from the MOA in 2005, that

withdrawal did not meaningfully alter the procedures for certifying existing wetland

determinations. Instead, NRCS continued to require that certified wetland determinations adhere

to quality criteria provided in the FSA Manual and state mapping conventions.

       73.     Between 1996 and 2013, NRCS’s policy with respect to pre-1996 wetlands

determinations was that such determinations were only considered certified if they met both the

procedural and quality mandates that Congress mandated and NRCS promulgated in 7 C.F.R.



                                                 30
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 32 of 70




Section 12. See, e.g., FSA Manual § 514.51(b) (3d ed., Amend. 2, Nov. 1996); FSA Manual

§ 514.1(a)(1) (5th ed., Jan. 2010). In other words, a pre-1996 determination could only be

“certified” if NRCS determined that it had been made in accordance with current mapping

conventions. As a practical matter, this meant that only those pre-1996 determinations that had

been appealed were considered certified, as the appeals process required NRCS to make a site

visit to ensure the accuracy of the wetland determination. The majority of pre-1996 wetland

determinations were not appealed and as a result, were based on inaccurate wetland inventory

maps that are not in accordance with post-1996 mapping conventions and identification

procedures. Accordingly, most pre-1996 determinations fail to meet the quality criteria required

to be considered certified.

       74.     Contemporaneous statements issued by NRCS concerning the 1996 amendments

confirmed that the 1996 amendments to the wetland conservation provisions were intended to

require greater methodological rigor and substantive accuracy in wetlands certifications in order

to correct NRCS’s prior failure to accurately identify wetlands. Indeed, official agency fact

sheets alerted farmers that “most wetland determinations completed prior to July 3, 1996 [were]

not considered certified and therefore may not be valid for determining compliance with wetland

conservation provisions.”

       75.     Before the actions challenged in this lawsuit, NRCS had never previously

proposed to accept pre-1996 wetland determinations as certified without rigorous evidence of

accuracy. Nor would Congress have countenanced such a change in NRCS’s approach to

wetland certification; in fact, Congress specifically rejected proposed amendments to both the

2014 and 2018 Farm Bills that would have allowed NRCS to certify pre-1996 wetland

determinations without additional evidence of accuracy.



                                                31
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 33 of 70




       1.      The 2013 Decision Memorandum and 2017 Amendment

       76.     NRCS’s published policy with respect to wetland determinations issued between

1990 and 1996 remained consistent until 2013, when it issued secret instructions to staff in

Minnesota, South Dakota, North Dakota, and Iowa—i.e., the “prairie pothole” states—to begin

accepting as certified pre-1996 wetland determinations, even without evidence that procedural

appeal rights and the quality mandates set forth in the 1996 regulations and FSA Manual had

been met.

       77.     In 2013, despite Congress’s specific requirement for accuracy in wetland

determination certification and despite its own findings regarding the inaccuracy of pre-1996

wetland determinations, NRCS began considering responding to a growing backlog of wetland

certification requests by certifying pre-1996 wetlands determinations without any supporting

evidence of their accuracy. NRCS proposed this change and other significant changes to its

wetland determination and certification policies in the 2013 Memorandum.

       78.     The 2013 Memorandum was signed by the Secretary of Agriculture, authorizing

NRCS to proceed with a rulemaking to implement the changes proposed therein, including

allowing NRCS to accept pre-1996 determinations as certified, even without evidence that the

delineation maps met the quality mandates required by Congress and implemented in the 1996

regulations and FSA Manual.

       79.     The 2013 Memorandum found that aspects of the proposed policy changes would

require formal notice-and-comment rulemaking, while others may be implemented through less

formal means such as updates to the agency’s FSA Manual. However, shortly after the passage

of the 2014 Farm Bill, NRCS determined that accepting inaccurate pre-1996 wetland




                                                32
          Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 34 of 70




determinations as certified would be extremely controversial and abandoned efforts to undertake

notice-and-comment rulemaking.

          80.   On information and belief, NRCS never shared the 2013 Memorandum with the

public through its website or any other means, nor did NRCS inform Congress that it was taking

this action that was inconsistent with Congress’s intent in requiring NRCS to certify all pre-1996

determinations through contemporary methods.

          81.   In 2017, the USDA’s OIG issued a scathing report regarding NRCS’s

implementation of the wetland conservation provisions. This is the first time that NWF—and the

public at large—learned of the 2013 Memorandum and NRCS’s actions over the past four years

to implement the Memorandum. As the OIG reported, shortly after abandoning efforts to

implement the 2013 Memorandum through formal rulemaking, NRCS instead held a summit

with agency officials from the four prairie pothole region states—Iowa, Minnesota, North

Dakota, and South Dakota—as well as NRCS’s Regional Conservationist. Through meeting

notes distributed to all attendees, NRCS instructed the States to implement the changes in the

2013 Memorandum even though the agency was still developing new regulations and policies.

The notes also specifically instructed states to not issue any written guidance regarding the new

policy.

          82.   Thus, as the OIG reported, NRCS officials in three of the prairie pothole states—

North Dakota, South Dakota, and Minnesota—implemented the changes proposed by the 2013

Memorandum, including accepting pre-1996 determinations as certified without rigorous

evidence of their accuracy. Officials in Iowa declined to implement the changes at that time out

of fear of litigation. The OIG found that the implementation of these policies led to the

certification of inaccurate pre-1996 wetland determinations—even where more recent, accurate



                                                33
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 35 of 70




determinations were available—which in turn led to the loss of large areas of wetlands despite

the fact that farmers continued to receive USDA program benefits. In fact, as part of its

investigation, the OIG found that NRCS certified a pre-1996 determination that showed 2.5 acres

of wetland on a farm tract, even though a 2010 determination for the same tract that showed 34

acres of wetland. As a result, the farmer drained 31.5 acres of wetland, or 93%, without the loss

of federal benefits that Congress intended to apply in such circumstances. The OIG found that

this was not an isolated incident. In a review of 13 farm tracts where NRCS rescinded current

determinations and instead certified pre-1996 determinations, the OIG found that, in total, 341.8

out of 456.9 acres, or 75%, of wetlands that existed, were no longer protected and as such, were

subject to being drained without risking eligibility for USDA benefits.

       83.     As further reported by the OIG, officials in NRCS’s sister agency, the Farm

Services Agency, were unaware of the shift in policy, and were shocked that NRCS would use

the determinations from the 1990s, as they regarded the older maps as of poor quality and not

sufficiently accurate to be “certified.” The Farm Services Agency is responsible for making the

actual eligibility determinations, including whether a producer is ineligible for benefits based on

NRCS’s technical determinations of wetland conservation provisions.

       84.     On information and belief, senior-level NRCS officials were aware that state

officials in the prairie pothole states were implementing the policy changes articulated in the

2013 Memorandum despite the fact that NRCS had previously acknowledged that those changes

could only be implemented through notice-and-comment rulemaking. According to the OIG,

senior agency officials insisted NRCS’s policy with respect to the certification of pre-1996

determinations had remained consistent, despite overwhelming evidence to the contrary.




                                                34
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 36 of 70




       85.     NRCS’s continued reliance on inventory maps as the primary source material for

wetland determinations led to the certification of inaccurate wetland determinations, even after

the 1996 Farm Bill amended the wetland conservation provisions to require that the agency

“certify” wetland determinations to ensure that such maps were sufficient for the purposes of

determining ineligibility for USDA program benefits. Consequently, NRCS’s use of the

inventory maps has in fact allowed for the destruction of large areas of wetlands without the loss

of any federal benefits, and thereby flouted the Congressional intent to preserve those wetlands

by making federal benefits contingent on their conservation.

       86.     In March 2014, the OIG received a complaint alleging that the wetland

determinations resulting from the 2013 change in policy were “unethical,” “fraudulent,”

“illegal,” and “against the appeals of the National Appeals Division.” The OIG’s report, issued in

January 2017, concluded that the agency’s shift in the implementation of its policy merely

replaced its backlog of pending determinations with inaccurate determinations, and

recommended that NRCS issue “official guidance reinforcing current rules and clarifying

procedures for making wetlands determinations and certifications.” However, far from rectifying

the inconsistencies in policy, two days after the report was published, NRCS issued an

“Amendment” to the FSA Manual formalizing, without explanation, the post-2013 approach to

addressing pre-1996 determinations and applying that policy nationwide (“2017 Amendment”).

In short, rather than correcting its failure to rigorously evaluate wetlands certifications in the

prairie pothole states, NRCS adopted a revision to its manual that expanded its unlawful and

inaccurate wetlands certification process nationwide.




                                                  35
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 37 of 70




       2.      The Interim Rule

       87.     On July 19, 2018, NRCS notified selected stakeholders of its intent to implement

significant changes to its wetland conservation program and policies by way of an email inviting

their participation in a stakeholder meeting scheduled to take place only one week after the email

was received, on July 27, 2018. The invitation did not contain any draft language that would

have been useful to developing robust comments and fostering meaningful public participation

before the publication of the Interim Rule. Instead, in a presentation accompanying the emailed

invitation, NRCS summarized the changes that the Interim Rule would formalize. Several of

those changes—particularly those proposing to allow farmers to rely on pre-1996 determinations

to demonstrate compliance with the wetland conservation provisions—are precisely the changes

that NRCS issued as secret instructions in 2013 and implemented nationwide in the 2017

Amendment.

       88.     One week later, at the stakeholder meeting held on July 27, 2018, NWF submitted

written and oral comments on the changes outlined in the email and attached presentation,

explaining that the proposed Interim Rule violated Congressional intent as expressed in the

wetland conservation provisions of the 1996 Farm Bill, represented a significant and unexplained

departure from prior agency policy regarding the certification status of pre-1996 wetland

determinations, and must be subjected to environmental review in accordance with NEPA and

the ESA. NWF also explained that NRCS’s procedure in notifying stakeholders of the proposed

changes was seriously flawed in that the agency failed to give interested parties either

appropriate time, or sufficient information to enable meaningful comment on the significant

changes NRCS proposed to make to the administration of the wetland conservation program.




                                                36
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 38 of 70




       89.     On December 7, 2018, NRCS published the proposed changes to the wetland

conservation provisions as an Interim Rule—which became effective on that date—with a

request for comments. See Highly Erodible Land and Wetland Conservation, 83 Fed. Reg.

63,046 (Dec. 7, 2018).

       90.     The Interim Rule represents a significant departure from NRCS’s prior policy.

The agency’s prior policy required NRCS to substantively review the accuracy of pre-1996

wetland determinations and ensure that such determinations met current quality criteria before

they could be considered certified. However, the Interim Rule provides that pre-1996 wetland

determinations are considered legally “certified” if “the person was notified that the

determination had been certified, and the map document was of sufficient quality to determine

ineligibility for program benefits,” which the Interim Rule defined to mean merely that the map

document “be legible to the extent that areas that are determined wetland[s] can be discerned in

relation to other ground features.” Thus, the Interim Rule allows NRCS to accept pre-1996

wetland determinations as certified without any additional evidence of their accuracy, so long as

the delineation maps are legible, as opposed to substantively accurate, as was previously

required under the agency’s longstanding policy and practice. Likewise, when setting forth the

procedures for identifying the presence of wetland hydrology—one of the three essential

characteristics of a wetland—the Interim Rule provides that the “determination of wetland

hydrology will be made in accordance with the current Federal wetland delineation methodology

in use by NRCS at the time of the determination.” In other words, under the Interim Rule, to be

considered “certified,” pre-1996 determinations must only meet the far less rigorous quality

mandates that were in place when those determinations were initially issued in the early 1990s.




                                                37
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 39 of 70




       91.     The Interim Rule also implements a new definition of “normal circumstances,” a

standard used to determine whether an area is properly classified as a wetland subject to the

wetland conservation program. As explained above, the definition of wetland requires NRCS to

determine whether under “normal circumstances” the land supports a prevalence of hydrophytic

vegetation. Normal circumstances are the soil and hydrologic conditions that are normally

present, without regard to whether the vegetation has been removed. To determine the “normal

circumstances,” NRCS uses NOAA’s 30-year average precipitation dataset. This dataset is

scheduled to slide forward soon—i.e., moving from the 1971-2000 dataset to the 1981-2010

dataset. The Interim Rule demands that NRCS continue to use the old, static 30-year average

precipitation dataset (1971-2000). As the EA acknowledges, under the 1981-2010 dataset, more

acres of wetlands would be identified than under the 1971-2000 dataset due to an overall

increase in precipitation across the nation. Thus, the use of the older static dataset will result in

fewer acres of wetland being identified as subject to the wetland conservation provisions. As

such, by retaining the outdated 1971-2000 dataset, the Interim Rule makes it less likely that

NRCS will identify wetlands that do, in fact, exist, thereby allowing these wetlands to be filled

without risking the loss of federal benefits.

       92.     By excluding wetlands that would otherwise have been identified using the most

up-to-date climactic information, the use of a static, outdated dataset to determine normal

circumstances will result in the certification of inaccurate wetland determinations. The draining

of wetlands that would otherwise have been identified—and thus would have resulted in the loss

of federal benefits—had the dataset shifted forward will unquestionably result in ecological,

aesthetic, cultural, economic, and social effects on the natural and physical environment. NRCS

did not attempt to meaningfully assess those impacts. Instead, NRCS concluded without



                                                  38
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 40 of 70




meaningful analysis that “[t]he overall impact of maintaining use of the 1971-2000 dataset is

expected to be negligible over time.”

       93.     The Interim Rule became effective immediately upon publication. See 16 U.S.C.

§ 3846(b)(2). In other words, NRCS promulgated and implemented the rule without the benefit

of first receiving and evaluating public comments.

       94.     On information and belief, NRCS is continuing to implement the policy change

respecting the certification of pre-1996 wetland determinations that was first articulated in the

2013 Memorandum, implemented nationwide by the 2017 Amendment, and codified by the 2018

Interim Rule. As a result, NRCS is certifying inaccurate pre-1996 wetland determinations,

leaving many acres of wetlands without the protections mandated by the wetland conservation

provisions of the Farm Bill and thus vulnerable to permanent draining or filling for agricultural

use. As documented by the OIG, farmers are seeking to have the agency certify inaccurate pre-

1996 determinations and then proceeding to drain those wetlands that are not marked on the

delineation without risking their eligibility for USDA farm benefits. This is resulting in serious

damage to ecologically critical wetlands and essential wildlife habitat.

B.     Environmental Review of the Interim Rule

       95.     NRCS prepared an EA to accompany the Interim Rule. In the EA, NRCS asserted

that the Interim Rule is merely “administrative” and is exempt from a full environmental review.

However, the Interim Rule makes significant changes to NRCS’s wetlands determination policy

in response to a growing backlog of determination requests. These changes have led to

significant impacts on wetlands, as exhaustively detailed in the OIG Report. Thus, it is

indisputable that the Interim Rule is a major federal action with significant environmental

impacts because it adopted new procedures for making and evaluating wetland determinations



                                                 39
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 41 of 70




that are, in fact, allowing the mass destruction of wetlands that otherwise would not have

occurred.

       96.     The EA does not mention NEPA’s significance factors, much less analyze

whether the Interim Rule rises to the level of significance under any of these factors. However,

NRCS’s policy change indisputably implicates several of NEPA’s significance factors, including

where: there are “unique characteristics . . . such as proximity to . . . prime farmlands, wetlands,

wild and scenic rivers, or ecologically critical areas,” 40 C.F.R. § 1508.27(b)(3); “the effects on

the quality of the human environment are likely to be highly controversial,” id. § 1508.27(b)(4);

“the possible effects on the human environment are highly uncertain or involve unique or

unknown risks,” id. § 1508.27(b)(5); “the action may establish a precedent for future actions

with significant effects or represents a decision in principle about a future consideration,” id. §

1508.27(b)(6); “the action is related to other actions with individually insignificant but

cumulatively significant impacts,” id. § 1508.27(b)(7); “the action may adversely affect an

endangered or threatened species or its habitat that has been determined to be critical under the

[ESA],” id. § 1508.27(b)(9); and “the action threatens a violation of Federal, State, or local law

or requirements imposed for the protection of the environment,” id. § 1508.27(b)(10).

       97.     The EA does not acknowledge that NRCS significantly changed its policy with

regards to the administration of the wetlands conservation program. To the contrary, NRCS

framed the purpose and need for the Interim Rule as merely codifying existing policies.

       98.     The EA purported to consider two alternatives: a No Action Alternative, under

which NRCS would not issue the Interim Rule; and the Proposed Action Alternative, under

which NRCS would do so. According to NRCS, the Interim Rule “merely clarifies some aspects

of the technical procedures already being used by [NRCS].” NRCS therefore maintained that



                                                 40
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 42 of 70




there is no practical difference between the No Action Alternative and the Proposed Action

Alternative.

       99.     With respect to the No Action Alternative, NRCS defined the status quo as the

implementation of the Interim Rule because the Interim Rule merely “clarifies” existing policy

and does not change the agency’s procedures. However, this assertion is directly contradicted by

the agency’s own statements in the 2013 Memorandum, where it acknowledged that many of the

Interim Rule’s proposed changes required the agency to undergo a rulemaking, and by the OIG

Report finding that NRCS did change its policy with respect to its policy regarding the

certification of pre-1996 wetland determinations, with serious consequences for the environment.

       100.    Plaintiff NWF filed extensive comments on the EA, explaining that NRCS’s

characterization of the Interim Rule as merely “administrative” in nature is contrary to the

overwhelming evidence demonstrating that the Interim Rule constitutes a major policy change

that will impact NRCS’s effectiveness in fulfilling its statutory mandate to preserve wetlands.

NWF explained that it was disingenuous for NRCS to avoid public scrutiny by attempting to

mischaracterize major policy changes as mere “clarifications” of existing policy, particularly

when the OIG Report faulted NRCS for making those very changes outside of the lawful

rulemaking process. NWF further explained that the Interim Rule represents a major federal

action that will have significant impacts on the environment. As such, full NEPA compliance

through an EIS is required.

       101.    To that end, NWF explained that the EA suffered from multiple fatal flaws. For

example, NWF observed that the Interim Rule triggered several significance factors under

NEPA, thus requiring the preparation of an EIS. NWF also objected to NRCS’s purpose and

need statement, observing that the statement was unreasonably narrow and as such,



                                                41
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 43 of 70




impermissibly constrained the range of reasonable alternatives, rendering the EA a foreordained

formality. Relatedly, with respect to the alternatives analysis, NWF observed that by assuming

the existence of the very rule under analysis, the EA failed to include a true No Action

Alternative. NWF further observed that, as NRCS acknowledged, the two ostensible alternatives

that the EA purported to evaluate were functionally identical and that, as a result, NRCS’s

analysis is devoid of any meaningful consideration of alternatives. NWF suggested several

alternatives that NRCS should consider in a full NEPA analysis, including establishing a

certification standard that reflects Congressional intent, and quality control methods to ensure the

accuracy of wetland determinations.

       102.    With respect to the EA’s purported analysis of environmental impacts, NWF

explained that the EA also failed to adequately evaluate the impacts of its action as required by

NEPA and its implementing regulations. For example, the EA did not mention the significant

environmental impacts that were already occurring as a result of the policy changes implemented

by NRCS’s 2013 Memorandum and 2017 Amendment. NWF also observed that even for the

impacts that were mentioned—e.g., the fact that fewer wetlands subject to the conservation

provisions would be identified using the static dataset to determine “normal circumstances”—the

EA failed to offer a meaningful explanation for why its use of the static dataset was preferable,

and did not even attempt to quantify the impact of lost wetlands under either decadal dataset.

       103.    In fact, as NWF observed, the EA’s impacts discussion was devoid not only of

any analysis of the environmental effects of the Interim Rule, but of any acknowledgement that

NRCS’s actions will impact the environment at all. Rather, aside from a few general and

conclusory statements that the Interim Rule would have “negligible” impacts on the number of

wetland acres identified as subject to the wetlands conservation provisions, the EA’s impacts



                                                42
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 44 of 70




analysis focused not on the actual impacts of the policy changes, but on the political and

administrative difficulties the agency purportedly faces in administering the program. As a result,

the EA failed to provide the meaningful comparison of alternatives and their impacts that NEPA

requires. Instead, the EA appeared to rationalize a decision already made—which NEPA’s

implementing regulations specifically forbid.

       104.    NWF also explained that information concerning the environmental impacts of a

proposed action and its alternatives is essential to an informed evaluation of the Interim Rule as

compared to alternatives, and, thus, is critical to meaningful public participation. NWF explained

that NRCS’s failure to adequately describe and evaluate either the proposed action and its

alternatives, or the scope and scale of the associated impacts deprived the public of any

meaningful opportunity to participate in the agency’s decisionmaking process.

C.     Events Post-Dating Plaintiff’s Original Complaint

       105.    NWF originally filed this action on August 9, 2019. In its original complaint,

NWF raised claims arising under the APA, ESA, and NEPA against NRCS regarding its

implementation of these policy changes.

       106.    NWF filed its opening summary judgment brief on May 27, 2020. In its brief,

NWF argued that through the 2013 Memorandum, 2017 Amendment, and 2018 Interim Final

Rule, NRCS implemented a new policy that accepts as “certified” many pre-1996 wetland

determinations, despite the agency’s policy—in place for over fifteen years—that such

determinations were not sufficiently accurate or reliable to accept as “certified.” NWF further

argued that by changing its policies implementing the wetland conservation program without

even acknowledging that it changed its approach—much less providing any reasoned basis for




                                                43
         Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 45 of 70




this new approach—and without evaluating the new policies’ impacts on listed species or the

environment more broadly, NRCS violated the APA, ESA, and NEPA.

         107.   On July 6, 2020, approximately ten days before Federal Defendants’ deadline for

their combined cross-motion for summary judgment and opposition to NWF’s motion for

summary judgment, counsel for Federal Defendants emailed counsel for NWF to advise that

NRCS intended to issue a Final Rule on the Highly Erodible Land and Wetland Conservation

provisions of the FSA no later than August 31, 2020. Federal Defendants informed NWF that it

intended to seek a stay of the briefing schedule pending the issuance of the Final Rule.

         108.   On July 10, 2020, Federal Defendants moved to stay briefing in the case until the

earlier of either the Final Rule, or August 31, 2020. ECF No. 19. NWF advised Federal

Defendants of its position on such a motion: “Plaintiff National Wildlife Federation (“NWF”)

has serious concerns about the timing of the National Resource Conservation Service’s

(“NRCS”) issuance of a final rule only after the filing of NWF's opening summary judgment

brief in this litigation – which appears to be an effort to further support the agency's litigating

position – but nevertheless does not object to the stay given the agency's decision to issue a final

rule.” Id. On July 15, 2020, this Court granted Federal Defendants’ motion. July 15, 2020 Minute

Order.

         1.     NRCS’s Final Rule on the Highly Erodible Land and Wetland Conservation
                Provisions.

         109.   On August 28, 2020, NRCS issued its Final Rule on the Highly Erodible Land

and Wetland Conservation provisions, which “makes permanent many of the changes made in

the [December 2018] interim rule.” 85 Fed. Reg. 53,137, 53,137 (Aug. 28, 2020). As reported by

NRCS officials in a stakeholder information session held the day before the Final Rule was

issued, the Final Rule made only three changes to the Interim Rule: (1) the Final Rule further

                                                  44
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 46 of 70




clarified the difference between “farmed wetland” and “farmed wetland pasture”; (2) the Final

Rule clarified that wetland determinations, delineations, and certifications will be done on a tract

field or sub-field basis, and added the 2018 Farm Bill requirement that NRCS make reasonable

efforts to include the affected person when conducting on-site wetland investigations; and (3)

added language to clarify that consideration of best-drained condition will not occur when a

wetland supported woody vegetation on December 23, 1985, such that production of an

agricultural commodity was not possible on that date.

       110.    The Final Rule confirmed NRCS’s view that that all determinations conducted

between 1990 and 1996 are considered certified, regardless of whether they had been

substantively reviewed to ensure their accuracy and conformance to approved mapping

conventions. The Final Rule thus makes permanent the significant departures from NRCS’s prior

policy respecting the certification of pre-1996 wetland determinations that was first articulated in

the 2013 Decision Memorandum, implemented by the 2017 Amendment to the FSA Manual, and

codified by the Interim Rule. Consequently, the Final Rule continues to allow NRCS to certify

inaccurate pre-1996 wetland determinations, leaving many acres of wetlands without the

protections mandated by the wetland conservation provisions of the Farm Bill and thus

vulnerable to permanent draining or filling for agricultural use. As documented by the Office of

Inspector General (“OIG”), this policy has resulted, and is currently resulting in serious damage

to ecologically critical wetlands and wildlife habitat

       111.    In the Federal Register notice for the Final Rule, NRCS included an extensive

preamble that purported to respond to stakeholder comments submitted in response to the Interim

Rule, including comments submitted by NWF. The preamble also articulated new and updated

rationales for the policies made permanent by the Final Rule.



                                                 45
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 47 of 70




       112.    Throughout the preamble, NRCS insisted that the rulemaking constituted a mere

“codification and clarification of existing practice rather than a substantive change of overall

regulatory framework or policy.” According to NRCS, its policy had always been that pre-1996

wetland determinations are considered certified if they were “completed using the methods and

data required at the time of issuance, and any subsequent judgment as to their sufficiency as

certified wetland determinations solely based on these methods or data is not authorized” under

the Food Security Act. NRCS therefore maintained that the policies made permanent by the Final

Rule did not certify any pre-1996 determinations that had not already been certified under the

procedures in place at the time of their issuance. However, myriad contemporaneous

documents—including the FSA Manual—demonstrate that most pre-1996 determinations were

not considered certified unless NRCS had reviewed the accuracy of such determinations and

ensured that they met current quality criteria. For example, in 1994, NRCS implemented a

procedure requiring the agency to review previously issued determinations, and specified that

only those determinations conducted using approved mapping conventions (or their equivalent)

would be considered certified. This procedure was carried forward and expanded upon in

response to Congress’s command in the 1996 Farm Bill to improve the administration of the

certification process. Likewise, the OIG Report, which exhaustively detailed historical agency

policy, the impetus for the adoption of the new policy, and the impacts from the new policy,

further confirmed that the Interim Rule and Final Rule constitute a significant departure from

NRCS’s prior wetland determination policy. In the Final Rule, NRCS again failed to

acknowledge—much less offer a reasoned explanation for—its change in policy. NRCS’s refusal

to acknowledge that the rulemaking changed its wetland determination policy—and indeed, its




                                                 46
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 48 of 70




insistence that the opposite occurred—tainted its entire analysis of the rule, its environmental

impacts, and its effects on ESA-listed species and their critical habitat.

       113.    The Final Rule affirmed the Interim Rule’s position that pre-1996 determinations

are considered certified if the farmer had been notified of his or her appeal rights, and if the

determination was of sufficient quality to determine ineligibility for program benefits, which the

Interim Rule and Final Rule defined to require that the map document merely be legible. Not

only is this a significant—and unexplained—departure from the agency’s longstanding policy

and practice, but the requirement that map documents be “legible” also constitutes a new quality

mandate that governs the certification of previously issued determinations. However, NRCS has

not explained why it has exercised its discretion in this manner. Moreover, as a practical matter,

the policy continues to allow NRCS to accept pre-1996 wetland determinations as certified

without any additional evidence of their accuracy, so long as the delineation maps are legible, as

opposed to substantively accurate, which is contrary to congressional intent and, as documented

by the OIG, has resulted—and is currently resulting—in the destruction and degradation of

wetlands to allow for increased crop production.

       114.    To shore up its narrative that pre-1996 determinations were always considered

certified, NRCS relied heavily on a revisionist retelling of the legislative history of the 1990 and

1996 Farm Bills. For example, NRCS maintained that the changes made to the wetland

conservation program by the 1996 Farm Bill—e.g., the safe harbor provision for actions taken in

reliance on a previously issued certified determination and the removal of the requirement to

review and update certified wetland determinations—signaled Congress’s support for the

agency’s wetland certification process. However, these statements once again ignore the fact that

according to the policies in place until the agency first implemented the 2013 Memorandum,



                                                 47
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 49 of 70




most pre-1996 wetland determinations were never considered certified without first being

substantively reviewed for their accuracy. Indeed, both the 1994 and 1996 editions of the FSA

Manual provided that NRCS only considered pre-1996 wetland determinations to be certified if

they met the quality criteria set forth in agreed-upon mapping conventions developed and

implemented after the 1994 MOA. When enacting the 1996 Farm Bill, Congress was aware of

this certification process, including the fact that most pre-1996 wetland determinations were not

considered certified. In fact, in 1995, NRCS placed a moratorium on the issuing of certified

wetland determinations under pressure from Congress. While Congress provided that a certified

determination would not be subject to subsequent review or update outside of limited

circumstances, the 1996 Farm Bill did not alter (and thus approved) NRCS’s process—begun in

1994, well before the passage of the 1996 Farm Bill—of reviewing previously issued non-

certified determinations to ensure their accuracy before they could be considered certified.

Moreover, at NRCS’s request, Congress limited the 1996 Farm Bill’s safe harbor provision to

exempt only those actions taken based upon a previously issued certified determination;

Congress did not exempt actions taken based on previously issued determinations that were not

certified. Accordingly, far from displacing NRCS’s policy that most pre-1996 determinations

were not considered certified without additional review, the 1996 Farm Bill confirmed

Congress’s intent that only accurate determinations created using modern mapping methods

would satisfy the requirements of the wetland conservation program.

       115.    Throughout the Final Rule, NRCS emphasized that under the 1996 regulations,

determinations issued prior to the effective date of the regulations were subject to the 1991

regulations. However, NRCS failed to acknowledge the caveat to this limitation—that pre-1996

determinations were generally subject to the 1991 regulations “except as otherwise provided.”



                                                48
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 50 of 70




NRCS’s statements in the 1996 regulations demonstrated its intent that to be considered certified,

all non-certified pre-1996 determinations must meet current mapping conventions. For example,

the provision concerning certification specified that “[c]ertification of a wetland determination

shall be completed according to delineation procedures” agreed to pursuant to the 1994 MOA

(i.e., the mapping conventions). Likewise, in the preamble to the 1996 regulations, NRCS

explained that to be certified, wetland determinations must “meet current Federal mapping

conventions.” Further supporting this point, the regulations provided that all determinations

conducted after July 3, 1996—i.e., the effective date of the regulations—“will be considered

certified wetland determinations.” NRCS has never explained why, if it considered all

determinations issued between 1990 and 1996 to be certified, the regulation only specified that

determinations conducted after 1996 would automatically receive that status.

       116.    NRCS’s insistence that pre-1996 determinations are subject to certification

pursuant to the 1991 regulations makes even less sense when considered within the context of

the 1994 MOA. As explained, pursuant to the 1994 MOA, NRCS undertook a review of

previously issued determinations to ensure their accuracy and compliance with the agreed-upon

mapping conventions. NRCS updated the FSA Manual to explain that determinations issued

prior to the adoption of the mapping conventions were not considered certified unless NRCS had

ensured that they were sufficiently accurate. This policy and practice continued after the

promulgation of the 1996 regulations. Indeed, the 1996 FSA Manual also provided that pre-1996

determinations could be accepted as certified wetland determinations if they: (1) “me[t] quality

criteria in [the] MOA mapping conventions”; (2) “reflect[ed] up-to-date and current situation on

the landscape”; and (3) either (a) were “appealed at least one level,” or (b) if not appealed,

“appeal rights [had] expired or upon final decision” by NRCS. Accordingly, as a practical



                                                 49
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 51 of 70




matter, it makes no difference whether the pre-1996 determinations are considered to be subject

to the 1991 regulations and procedure, or the 1996 regulations and procedure. NRCS’s policy

under either required confirmation that the pre-1996 determination accurately depicted the size

and location of wetlands.

       117.    In response to comments by NWF and others explaining that the 1996 regulations

implementing the 1996 Farm Bill made clear that NRCS had never considered pre-1996

determinations to be certified unless they had been reviewed to ensure their accuracy, NRCS

insisted that commenters failed to “provide the full context under which such statements were

made in the 1996 [] rule.” The 1996 regulations provided that as contemplated by the 1994 MOA

and in coordination and collaboration with the other signatory agencies, NRCS would

“evaluat[e] the accuracy of existing non-certified wetland determinations” to determine their

“acceptab[ility]” for the purposes of the wetland conservation program. In the Final Rule, NRCS

argued that the 1994 MOA “aimed to ensure the accuracy of wetland delineations conducted

prior to [] 1990 for the purposes of the [wetland conservation] provisions.” NRCS also observed

that the 1996 regulations provided that previously certified determinations would remain valid.

In light of this context, NRCS concluded that “it is clear that the evaluation” contemplated by the

1996 rule “applied to wetland determinations conducted prior to 1990.” However, in reaching

this conclusion, NRCS failed to acknowledge that both the MOA and the FSA Manual update

implementing the MOA’s policies specifically directed NRCS to review all determinations

issued prior to 1994 (i.e., the effective date of the MOA) to ensure their accuracy for the

purposes of the wetland conservation program, not just those issued prior to 1990. NRCS

similarly ignored the fact that under its own policies and procedures, most pre-1996

determinations were not considered “certified” unless they had been reviewed and the methods



                                                50
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 52 of 70




used to create them determined to be sufficiently accurate for the purposes of the wetland

conservation program. When placed within this context, it is clear that contrary to NRCS’s self-

serving, post-hoc narrative, the evaluation of previously issued non-certified wetland

determinations contemplated by the 1996 regulations encompassed a review of those

determinations that had been issued between 1990 and 1996 that had not yet been reviewed and

certified. Indeed, the 1997 Informational Memorandum to the Secretary reporting the results

from the evaluation confirms that NRCS reviewed the accuracy of all existing determinations,

not just those issued prior to 1990.

       118.    For the first time, NRCS responded to comments insisting that the rulemaking

failed to address the findings of the OIG Report. NRCS reiterated the points made in its response

to the OIG Report, i.e., that it “disagree[d]” with the OIG Report’s conclusion that the agency

changed its policy, and insisted that officials in the prairie pothole states were correct to accept

pre-1996 determinations as certified without additional evidence of their accuracy. However,

NRCS did not offer any evidence to rebut the OIG’s conclusions. Instead, NRCS explained that

although it disputed the OIG’s characterization of its wetland determination policy, it accepted

the OIG’s recommendation to issue clarifying guidance to eliminate the confusion surrounding

the certification status of pre-1996 determinations. NRCS emphasized the fact that the OIG’s

recommendation did not direct the agency to “correct erroneous agency policy, or to change

agency policy.” However, the OIG specified that its audit was narrowly focused on the issue of

whether NRCS “change[d] its practice of making wetland determinations in the prairie pothole

States”; its work did not opine on whether the policy change was made in accordance with

underlying laws and regulations. Accordingly, the issue of whether the policy change was

“erroneous” fell outside the scope of the OIG’s investigation. Significantly, with respect to the



                                                  51
          Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 53 of 70




question at issue in the OIG’s investigation—i.e., whether NRCS changed its policy with respect

to the certification of pre-1996 wetland determinations—the OIG concluded that NRCS’s

decision to accept pre-1996 wetland determinations as certified without additional evidence of

their accuracy amounted to “a reversal of almost 20 years of history” that was unexplained and

“undocumented.” The Final Rule does not correct this problem.

          2.     NRCS’s Failure to Correct the Deficiencies in its Environmental Review of this
                 Rulemaking

          119.   NRCS did not issue a new or updated EA in connection with the Final Rule.

NRCS thus failed to correct the fatal deficiencies in its environmental analysis for this

rulemaking. These flaws, identified above, include a failure to offer a meaningful consideration

of alternatives, and a failure to offer a meaningful analysis of the environmental impacts of the

action.

          120.   In the preamble to the Final Rule, NRCS briefly responded to comments alleging

that the EA prepared in connection with the Interim Rule was deficient under NEPA. However,

far from offering a meaningful consideration of the issues and concerns raised by NWF and other

commenters, NRCS’s response merely repackaged the same flawed justifications for its failure to

comply with NEPA’s requirements that plagued its EA and Interim Rule. For example, NRCS

insisted that its environmental review was adequate because the Interim Rule clarified and

codified existing agency policy. This characterization of the rulemaking is contrary to the

overwhelming evidence demonstrating that the rulemaking implemented major policy changes

that will impact NRCS’s effectiveness in fulfilling its statutory mandate to preserve wetlands.

          121.   NRCS insisted that an EIS was not required for its rulemaking “because the

interim rule only clarified and did not change existing NRCS policy and procedures and because

NRCS lacks discretion to change policy in a manner that would revisit certifications made

                                                 52
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 54 of 70




between 1990 and 1996.” However, as exhaustively detailed in the OIG Report, the policies

made permanent by the Final Rule constituted significant changes to NRCS’s wetland

determination policy. As NWF explained in its comments on the EA, it continues to be

disingenuous for NRCS to avoid public scrutiny by attempting to mischaracterize major policy

changes as mere “clarifications” of existing policy. Relatedly, as demonstrated by

contemporaneous documents detailing the wetland determination policies and procedures in

place prior to the adoption of the policies made permanent by this rulemaking, determinations

issued between 1990 and 1996 have never been considered certified without additional review to

ensure their accuracy. Under the Food Security Act, NRCS has considerable discretion to adopt

and implement policies and procedures regarding methods for conducting and certifying wetland

determinations. In the past, NRCS exercised this discretion to implement a process for reviewing

and certifying previously issued non-certified wetland determinations. NRCS failed to explain

why in this case, its discretion was so constrained that NEPA compliance was not necessary.

       122.    NRCS issued an updated FONSI in which it insisted that the EA issued with the

Interim Rule “provided the analysis needed to assess the significance of the impacts of the

proposed action,” and determined that “neither an EIS nor an additional EA is required” for the

Final Rule. In the FONSI, NRCS insisted that the Final Rule did not implicate any of NEPA’s

significance factors because in its view, the Final Rule did not alter the agency’s wetland

determination policy and the impacts of the Final Rule were largely beneficial. NRCS did not

acknowledge that “[a] significant effect may exist even if the Federal agency believes that on

balance the effect will be beneficial.” 40 C.F.R. § 1508.27(b)(1). Nor did NRCS acknowledge

that the Final Rule, as the Interim Rule before it, constituted a significant departure from the

agency’s previous wetland determination policy that indisputably implicates several of NEPA’s



                                                 53
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 55 of 70




significance factors, including where: there will be impacts to “unique characteristics . . . such as

proximity to . . . prime farmlands, wetlands, wild and scenic rivers, or ecologically critical

areas,” 40 C.F.R. § 1508.27(b)(3); “the effects on the quality of the human environment are

likely to be highly controversial,” id. § 1508.27(b)(4); “the possible effects on the human

environment are highly uncertain or involve unique or unknown risks,” id. § 1508.27(b)(5); “the

action may establish a precedent for future actions with significant effects or represents a

decision in principle about a future consideration,” id. § 1508.27(b)(6); “the action is related to

other actions with individually insignificant but cumulatively significant impacts,” id. §

1508.27(b)(7); “the action may adversely affect an endangered or threatened species or its habitat

that has been determined to be critical under the [ESA],” id. § 1508.27(b)(9); and “the action

threatens a violation of Federal, State, or local law or requirements imposed for the protection of

the environment,” id. § 1508.27(b)(10).

       123.    Finally, NRCS acknowledged that the rulemaking made at least one discretionary

policy choice—the use of the static decadal precipitation dataset to determine “normal

circumstances”—but offered a convoluted explanation for why additional analysis of the

environmental impacts of and alternatives to that choice was not required. For example, NRCS

insisted that an alternative that considered decadal updates to the dataset “would have

substantially similar environmental consequences” to the proposed alternative using the static

dataset. Therefore, NRCS argued that consideration of such an alternative was not required. To

support its claim, NRCS asserted that because that agricultural practices are not the “primary

cause” of wetland losses, it “did not expect the precipitation dataset used to help make

determinations o the presence or absence of wetland hydrology to make a significant difference

in the amount of wetlands identified as subject to the wetland conservation provisions.” This



                                                 54
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 56 of 70




explanation does not satisfy NRCS’s obligation to take a “hard look” at the environmental

impacts of and alternatives to its action. NRCS offered no evidence for its conclusory assertion

that the impacts from the use of either dataset would be similar. Relatedly, at no point did NRCS

attempt to quantify the impact of lost wetlands under either decadal dataset. Accordingly, the

meaningful comparison of the alternatives and their impacts that NEPA requires is impossible.

NRCS did not respond to any of NWF’s other substantive NEPA comments.

D.     NRCS’s Rulemaking and the Lack of ESA Compliance

       1.      NRCS’s Failure to Consult on the Interim Rule and Associated Actions

       124.    The best available scientific evidence demonstrates that listed species, including

threatened and endangered migratory birds, inhabit or utilize the wetlands that are the subject of

NRCS’s wetlands conservation program. Indeed, NRCS has acknowledged that the conservation

of wintering and staging areas for migrating shorebirds is a growing concern.

       125.    By permitting farmers to certify inaccurate wetland determinations and convert

improperly delineated wetlands to agricultural use without penalty, NRCS’s actions in

implementing the policy changes codified by the Interim Rule and made permanent by the Final

Rule not only “may affect,” but are presently affecting listed species through the destruction of

important habitat for endangered migratory birds that frequent the prairie pothole states.

Examples of such listed species that are affected by the destruction and degradation of wetland

habitat include the whooping crane, the piping plover, and the least tern. Accordingly, prior to

implementing the policy changes in the 2013 Memorandum, 2017 Amendment, Interim Rule,

and Final Rule, NRCS was obligated to consult with the FWS to “insure” that the

implementation of its new policies will avoid jeopardy to those species.




                                                55
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 57 of 70




       126.    NRCS’s adoption and implementation of the policy first articulated in the 2013

Memorandum, implemented nationwide by the 2017 Amendment, codified by the Interim Rule,

and made permanent by the Final Rule has in fact led to the destruction of wetlands that provide

important habitat for listed species. Thus, NRCS is responsible for the destruction and

degradation of many wetland habitats that are essential to the survival of listed species.

       127.    NRCS has never undertaken any consultation under the ESA, formally or

informally, in connection with the significant changes in the wetland conservation program

implemented by the Interim Rule and its associated actions.

       128.    Because NRCS has failed to undertake any consultation, NRCS has likewise

failed to obtain the necessary determinations from the FWS that would enable the agency to

avoid jeopardy or avoid adversely modifying designated critical habitat, let alone authorization

from the FWS for the incidental take of listed species in connection with NRCS’s policies and

programs related to wetland certifications.

       129.    On information and belief, NRCS is continuing to issue certified wetland

determinations in accordance with the policy changes first articulated in the 2013 Memorandum,

implemented nationwide by the 2017 Amendment, codified by the Interim Rule, and made

permanent by the Final Rule, despite not having undertaken any legally required consultation

with FWS.

       130.    On May 2, 2019, NWF sent a notice of intent to sue for violations of the ESA in

connection with major policy changes to the wetlands conservation compliance program, as

implemented by the 2013 Memorandum, 2017 Amendment, and the Interim Rule. NWF

explained that the policy changes were adopted without any legally required consultation with




                                                 56
         Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 58 of 70




FWS, thereby resulting in ongoing violations of the ESA. NRCS did not respond to NWF’s

notice letter.

        131.     On August 9, 2019, after the statutory 60-day notice period, NRCS filed its

original Complaint in which it alleged, inter alia, that NRCS had not taken any action to correct

the above violations of the ESA.

        2.       NRCS’s Failure to Correct its ESA Violations in the Final Rule

        132.     In the preamble to the Final Rule, NRCS addressed for the first time its failure to

engage in any consultation under the ESA in connection with the major policy changes to the

wetlands conservation compliance program, as implemented by the 2013 Memorandum, 2017

Amendment, Interim Rule, and Final Rule. NRCS voiced its “disagree[ment]” with commenters

that “consultation under section 7 of the ESA was required for its rulemaking action.” NRCS

advanced multiple rationales for its conclusion that its obligation to comply with the procedural

and substantive requirements of the ESA had not been triggered.

        133.     NRCS argued that because individual wetland determinations “neither prohibit

nor permit . . . participants from converting wetlands potentially used by ESA-listed species for

agricultural production,” NRCS’s issuance of such determinations does not constitute an “agency

action” that triggers the consultation requirement of the ESA. In support of its assertion, the

agency cited to a 2001 memorandum providing that ESA consultation was not required for

individual “wetland determinations or delineations.” However, NRCS disregarded the fact that

the portion of the memorandum it cited in the preamble did not address whether consultation is

necessary for wetland certifications. Moreover, NRCS’s argument mischaracterized the relevant

agency action that triggered its ESA obligations. While the issuance of individual wetland

determinations may not constitute an “agency action” as defined by the ESA, the relevant action



                                                  57
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 59 of 70




here is NRCS’s promulgation of discretionary policies, guidance, and regulations to implement

the wetland conservation program. The rulemaking adopting such policies indisputably falls

within the ESA’s broad definition of “action” under the ESA, i.e., an “activit[y] or program[] of

any kind authorized, funded, or carried out, in whole or in part, by Federal agencies.” 50 C.F.R.

§ 402.02.

       134.    NRCS also insisted that Congress’s decision in the 1996 Farm Bill to remove the

requirement that NRCS consult with FWS on the identification of wetlands signaled that

Congress “did not believe [that] consultation with [FWS] was needed on any wetland

determination related concerns.” However, NRCS also recognized in the preamble that this

action “was not specific to ESA consultation.” Moreover, contrary to NRCS’s reasoning,

Congress’s removal of a requirement for general consultation over wetland identification—

without removing any requirement for ESA consultation—signals that Congress understood how

to exempt the wetlands conservation program from ESA consultation but chose not to do so.

NRCS’s argument fails to give effect to Congress’s decision to leave NRCS’s obligations under

the ESA intact.

       135.    NRCS insisted that the rulemaking did not constitute an “affirmative ‘agency

action’ for the purposes of the ESA, only a clarification of long-standing policy.” NRCS

concluded that the ESA’s “consultation requirements are not triggered” because the rulemaking

“would have no effect on any listed species.” To reach its “no effect” determination, NRCS

insisted that the rulemaking “codif[ies] long-standing policy” and thus “does not alter the status

quo.” However, as explained above and exhaustively detailed in the OIG Report, the rulemaking

made permanent significant policy changes that have resulted—and is currently resulting—in the

destruction of wetlands that provide important habitat for listed species. The destruction of these



                                                58
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 60 of 70




wetlands indisputably “may affect”—and in fact, are presently affecting—listed species and their

critical habitat. For example, as part of its audit of NRCS’s administration of the wetland

conservation program, the OIG reviewed tracts where NRCS rescinded more accurate, post-1996

determinations and instead certified less accurate pre-1996 determinations. The OIG found that

the pre-1996 determinations failed to document 75% of the wetlands that existed on the tracts

(according to field data), leaving them unprotected and subject to destruction. In one case, the

OIG found that NRCS rescinded a 2010 determination that identified at least 34 acres of

wetlands on a farm tract and instead—following its changed policy—certified a 1995

determination that identified only 2.5 acres of wetlands. Without the economic incentive to

protect the wetlands, the farmer drained the 31.5 acres, or 93 percent, of wetlands that the 1995

determination failed to identify. NRCS’s insistence in the Final Rule that the rulemaking does

not have “the potential to adversely impact species or critical habitat” is simply not borne out by

the facts. To the contrary, it is clear that the rulemaking and the discretionary decisions regarding

the technical methods and guidance used to conduct and certify wetland determinations have

profound effects on the wetland habitats upon with listed species depend for various life history

needs. Accordingly, NRCS was obligated to consult with FWS to “insure” that the

implementation of its new policies will avoid jeopardy to those species.

       136.    NRCS argued that consultation was not necessary because even if either rule

constituted an affirmative agency action, NRCS “does not have discretion to deviate from the

requirements set forth by Congress.” NRCS insisted that “most of the rule implements statutory

requirements prescribed by Congress,” over which the agency has no discretionary control.

However, again, in making this assertion, NRCS relied on its continued mischaracterization of

rulemaking as a mere codification of existing policy. In fact, the rulemaking makes permanent



                                                 59
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 61 of 70




discretionary policies that not only constitute significant departures from prior agency practice,

but also conflict with congressional intent as clearly expressed in the 1996 Farm Bill. As detailed

by the OIG, such discretionary policy revisions can alter the wetland conservation program’s

impacts on wetlands and the wildlife that depend on them. Accordingly, section 7 consultation

with FWS under the ESA was necessary prior to implementing the policy changes.

        137.    NRCS also insisted that “its provision of technical assistance to agricultural

producers in the form of a wetland determination carries no authority to prevent producers [from]

converting wetlands to agricultural production.” However, although conservation compliance is

nominally “voluntary,” the weighty economic incentives Congress established do in fact

determine farmers’ land use decisions. Indeed, farmers themselves asserted in comments on the

Interim Rule that “conservation compliance programs operate fundamentally as regulatory

programs.” Because farmers’ ostensibly voluntary behavior is driven directly by NRCS’s

policies, those policies are sufficiently influential that they at least “may affect” listed species.

Accordingly, NRCS is not absolved of its obligation to consult on these policies.

        138.    In the parties’ September 27, 2020 Joint Status Report, NWF and Federal

Defendants stipulated that:

        “[U]nder the circumstances of this case, [NWF] does not need to send a new or
        renewed sixty-day notice letter under the Endangered Species Act to pursue its
        claim that NRCS failed to undertake section 7 consultation on NRCS’s Final Rule
        because [NWF’s] May 2, 2019 notice letter was adequate to place Defendants on
        notice that [NWF] would pursue such a claim in connection with the Final Rule,
        as it had regarding the Interim Rule.”

        139.    As of the date of this supplemental Complaint, on information and belief, NRCS

has not taken any action to correct the violations of the ESA identified above.




                                                  60
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 62 of 70




                             PLAINTIFF’S CLAIMS FOR RELIEF

                       Claim 1 – Violations of the Farm Bill and the APA

       140.    All allegations set forth above in this Complaint are incorporated here by

reference.

       141.    By deciding to implement policies allowing the certification of the same pre-1996

inventory maps that inspired Congress to amend the wetland conservation provisions to

strengthen the certification process, NRCS acted contrary to the clearly-expressed intent of

Congress, and its decision is therefore in excess of statutory jurisdiction, authority, or limitations,

and otherwise not in accordance with law.

       142.    By insisting that the significant policy changes implemented by the 2013

Memorandum, 2017 Amendment, Interim Rule, and Final Rule are mere “clarifications” of

existing policies, despite overwhelming evidence that the policies represent significant reversals

of prior agency policy, NRCS failed to display an awareness that it changed its policy, and

therefore acted arbitrarily, capriciously, and otherwise not in accordance with law, in violation of

the APA.

       143.    By failing to provide any explanation for the significant changes to the wetland

conservation program implemented by the Interim Rule and Final Rule and associated actions,

NRCS acted arbitrarily, capriciously, and otherwise not in accordance with law, in violation of

the APA.

                           Claim 2 – Violations of NEPA and the APA

       144.    All allegations set forth above in this Complaint are incorporated here by

reference.




                                                  61
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 63 of 70




       145.    By failing to prepare an EIS in connection with its policy changes implemented

through the 2013 Memorandum, the 2017 Amendment, the Interim Rule, and the Final Rule,

despite the fact that such changes constituted a major federal action that will have significant

impacts on the environment, and further, that such changes implicated several of NEPA’s

significance factors, NRCS violated NEPA and its implementing regulations.

       146.    By issuing a FONSI in which NRCS determined that the impacts of the Final Rule

were not significant because, in NRCS’s view, the effects of the Final Rule are largely beneficial

and the Final Rule does not alter the agency’s wetland determination policy, NRCS violated

NEPA and its implementing regulations, and acted arbitrarily and capriciously. For example,

NRCS violated NEPA’s obligation to consider whether even the beneficial impacts of its actions

are significant. Additionally, NRCS arbitrarily and capriciously dismissed evidence that the

policies made permanent by the Final Rule have resulted—and are currently resulting—in

significant adverse impacts to wetlands.

       147.    By mischaracterizing the purpose and need for the rulemaking in the EA as

merely codifying NRCS’s existing policies when the rulemaking in fact constituted a major

policy change that will impact NRCS’s effectiveness in fulfilling its statutory mandate to

preserve wetlands from agricultural conversion, NRCS violated NEPA and its implementing

regulations. Moreover, because the purpose and need statement inaccurately describes the action

and ignores the facts before the agency, it is arbitrary and capricious.

       148.    By failing to consider the statutory context of its action in the formulation of its

purpose and need statement, which required the agency to consider whether regulatory and

policy changes would better achieve the goal of the wetland conservation provisions—i.e., the

removal of incentives for farmers to convert wetlands to agricultural use and preservation of



                                                 62
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 64 of 70




wetlands—NRCS violated NEPA and its implementing regulations, and acted arbitrarily and

capriciously.

       149.     By defining the objectives of the proposed action in unreasonably narrow terms,

such that only one alternative would accomplish their goals and the EA becomes a foreordained

formality, NRCS violated NEPA and its implementing regulations, and acted arbitrarily and

capriciously.

       150.     By narrowly formulating the purpose and need statement and failing to consider

the statutory context of its action, NRCS impermissibly constrained the range of reasonable

alternatives and ensured that the changes implemented by the Interim Rule would purportedly be

the only solution to the various technical and practical challenges faced by the agency in

administering the wetlands conservation provisions, thus rendering a regional project a “foregone

conclusion” in violation of NEPA, its implementing regulations, and the APA.

       151.     By providing a no action alternative that illogically assumes the existence of the

very policy changes that the agency purports to analyze as the proposed action, NRCS failed to

provide a true no action alternative in its EA, in violation of NEPA, its implementing regulations,

and the APA.

       152.     By considering two alternatives that were functionally identical, NRCS failed to

consider a reasonable range of alternatives and failed to take a legally adequate “hard look” at

the environmental impacts of alternatives, in violation of NEPA, its implementing regulations,

and the APA.

       153.     By failing to explore even a single action alternative (or more than one) that

would be more protective of wetlands—e.g., alternatives that would resolve the certification

issue by requiring rigor and accuracy in certifying pre-1996 determinations—NRCS failed to



                                                 63
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 65 of 70




consider a reasonable range of alternatives, in violation of NEPA, its implementing regulations,

and the APA.

       154.    By omitting discussion of several significant impacts from its analysis, including

the environmental impacts that are likely to occur due to wetland loss that will result from

NRCS’s policy changes, NRCS failed to satisfy NEPA’s most basic command to consider every

significant aspect of the environmental impact of a proposed action, thus violating NEPA and the

APA.

       155.    By failing to take a hard look at significant environmental impacts that not only

will occur, but are already occurring, as a result of the policy changes implemented by the Final

Rule and its associated actions—e.g., the impacts from the wetlands losses resulting from the

certification of pre-1996 wetland determinations, or wetland losses that NRCS acknowledged

will occur as a result of adopting a static precipitation data set—and instead, making only general

statements about possible effects, NRCS violated NEPA, its implementing regulations, and the

APA.

       156.    By failing to explain why the agency could not obtain the data necessary to

quantify the wetlands losses expected from these policy changes, or offer a more robust analysis

of the impacts associated with such losses, NRCS has violated NEPA, its implementing

regulations, and the APA.

       157.    By failing to provide the public with the scientific data and information necessary

to allow for substantive public consideration and input on the proposed action and its potential

environmental impacts in the scoping notice, NRCS failed to give the public an adequate pre-

decisional opportunity for informed comment; precluded the public from providing input on the

rulemaking, its impacts, and any alternatives before the rule went into effect; and thus violated



                                                64
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 66 of 70




NEPA’s command to begin the environmental review process early enough so that it can serve

practically as an important contribution to the decisionmaking process and will not be used to

rationalize or justify decisions already made. These failures violate NEPA, its implementing

regulations, and the APA.

       158.    After the Interim Rule was issued, the serious deficiencies in the EA described

herein rendered informed public comment impossible. Consequently, by failing to adequately

describe and evaluate the purpose and need for the Interim Rule, the alternatives, or their impacts

in the EA, NRCS deprived the public of any meaningful opportunity to participate in the

agency’s decisionmaking process in violation of NEPA, its implementing regulations, and the

APA.

       159.    By evaluating only a single alternative and failing to take a hard look at the

impacts, NRCS impermissibly used the NEPA process to justify the decision the agency already

made when it began taking actions in 2014 to implement the regulatory and policy changes

detailed in the 2013 Decision Memorandum ostensibly to reduce the backlog of wetland

determination requests, in violation of NEPA, its implementing regulations, and the APA.

                                 Claim 3 – Violation of the ESA

       160.    All allegations set forth above in this Complaint are incorporated here by

reference.

       161.    By failing to undertake the legally mandated consultation process for analyzing

and addressing the impacts to listed species and their habitat that not only will result from the

policy changes implemented by the Interim Rule and Final Rule and associated actions, but that

are already occurring as a result of those policy changes, NRCS has violated, and is in ongoing

violation of, the ESA. NRCS is violating and will continue to violate its substantive Section



                                                 65
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 67 of 70




7(a)(2) duties until such time that the agency: (a) prepares a Biological Assessment and submits

it to FWS; (b) completes consultation on the policy changes implemented by the 2013 Decision

Memorandum, 2017 Amendment, Interim Rule, and Final Rule; (c) implements any actions

necessary to avoid species jeopardy or destruction or adverse modification of critical habitat; and

(d) implements any actions necessary to avoid the unlawful take of listed species. The failure to

undertake any of these actions violates Section 7 of the ESA, its implementing regulations, and is

also arbitrary and capricious.

       162.    By continuing to issue certified wetlands determinations in accordance with a

policy that permits the destruction of wetland habitat and, by extension, adversely affects the

listed species that inhabit and utilize such wetlands without obtaining the necessary review and

authorization from FWS, NRCS is committing resources in a manner that forecloses the

implementation of other alternatives, in violation of its duties under Section 7(d). NRCS is

violating and will continue to violate the prohibition of Section 7(d) until such time that the

agency suspends all wetland certification activities related to the implementation of the policy

changes in the 2013 Memorandum, 2017 Amendment, and Interim Rule so that the consultation

deficiencies can be remedied to prevent the irreversible or irretrievable commitment of resources

foreclosing implementation of alternatives during the consultation process. These actions and

omissions violate the ESA, its implementing regulations, and are arbitrary and capricious.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court:

       (1)     Declare that NRCS’s policies regarding the certification of pre-1996 wetlands

determinations first articulated in the 2013 Memorandum, implemented nationwide in the 2017

Amendment, codified in the Interim Rule, and made permanent by the Final Rule contravene the



                                                 66
        Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 68 of 70




clearly expressed intent of Congress, and is therefore in excess of statutory jurisdiction and

otherwise not in accordance with law, in violation of the APA;

       (2)     Declare that by implementing significant changes to its policies regarding the

certification of pre-1996 wetlands determinations while, at the same time, characterizing such

changes as mere “clarifications” of existing policy, NRCS both failed to display awareness that it

was changing its policies, and failed to offer a legally adequate explanation for the significant

changes in its policies, and therefore took actions that are arbitrary, capricious, an abuse of

discretion, and otherwise not in accordance with law in violation of the APA;

       (3)     Enjoin NRCS from certifying pre-1996 wetland determinations without rigorous

evidence of their accuracy, consistent with the wetland conservation provisions of the Food

Security Act, as amended;

       (4)     Declare that NRCS violated NEPA and its implementing regulations by: a) failing

to prepare an EIS to analyze its policy changes; b) arbitrarily and capriciously mischaracterizing

the nature and scope of the rulemaking by inaccurately describing the purpose and need for the

action; c) narrowly construing the purpose and need statement so as to preclude the consideration

of reasonable alternatives; d) failing to include a true no action alternative; e) failing to consider

a reasonable range of alternatives; f) failing to take the required “hard look” at the proposed

action, alternatives, and their impacts; g) failing to obtain the data necessary to make an

informed decision, or explain why those data could not be obtained; h) failing to provide the

public with adequate information to provide informed comment at the predecisional stage; i)

precluding meaningful public participation in the decisionmaking process due to the failure to

adequately describe and disclose the Interim Rule, its alternatives, and their impacts; and j) using

the NEPA process primarily to justify a decision already made.



                                                  67
          Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 69 of 70




          (5)    Set aside and remand the EA, FONSI, and the 2013 Memorandum, 2017

Amendment, Interim Rule, and Final Rule to NRCS pending completion of an environmental

review process consistent with the requirements of NEPA and the APA;

          (6)    Declare that NRCS is in violation of Section 7(a)(2) of the ESA by failing to

complete consultation to ensure that the policy changes first articulated in the 2013

Memorandum, implemented nationwide in the 2017 Amendment, codified in the Interim Rule,

and made permanent by the Final Rule, as well as its continued and ongoing administration of

the wetland conservation program, are not likely to jeopardize the continued existence of listed

species or adversely modify their habitat;

          (7)    Declare that NRCS is in violation of Section 7(d) of the ESA by continuing to

certify pre-1996 wetland determinations under its new policy codified in the Interim Rule and

Final Rule;

          (8)    Order NRCS to comply with the ESA by a date certain on a schedule set by the

Court and to avoid or remediate harm to listed species until such time as consultation is complete

and NRCS has implemented any permanent measures necessary to ensure against jeopardy or

adverse modification of critical habitat, and to minimize incidental take;

          (9)    Award Plaintiff its attorneys’ fees and costs under the ESA’s citizen suit

provision, 16 U.S.C. § 1540(g); the Equal Access to Justice Act, 28 U.S.C. § 2412; and/or any

other applicable statutory provision; and

          (10)   Grant Plaintiff such other and further relief that the Court may deem is just and

proper.

          Respectfully submitted this 14th day of October, 2020.

                                                               /s/Elizabeth L. Lewis
                                                               Elizabeth L. Lewis

                                                  68
Case 1:19-cv-02416-TSC Document 24 Filed 10/21/20 Page 70 of 70




                                        DC Bar No. 229702

                                        /s/William N. Lawton
                                        William N. Lawton
                                        DC Bar No. 1046604

                                        /s/William S. Eubanks, II
                                        William S. Eubanks, II
                                        DC Bar No. 987036

                                        Eubanks & Associates, LLC
                                        1331 H St. NW Ste. 902
                                        Washington, DC 20015
                                        202-556-1243
                                        lizzie@eubankslegal.com
                                        nick@eubankslegal.com
                                        bill@eubankslegal.com

                                        Counsel for Plaintiff




                              69
